Exhibit 10.16

 

SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT

 

This SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT, dated as of October
31, 2019, and entered into by and among (a) HOVNANIAN ENTERPRISES, INC., (b)
K. HOVNANIAN ENTERPRISES, INC. and each other Grantor (as defined below) from
time to time party hereto, (c) WILMINGTON TRUST, NATIONAL ASSOCIATION, in its
capacity as administrative agent, acting as collateral agent (in such capacity,
together with its successors and assigns, the “Senior Credit Agreement
Collateral Agent”) under the Senior Credit Agreement Documents (as defined
below), (d) WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacities as trustee
(in such capacity, together with its successors and assigns, the “1.125 Lien
Trustee”) and as collateral agent (in such capacity, together with its
successors and assigns, the “1.125 Lien Collateral Agent”) under the 1.125 Lien
Noteholder Documents (as defined below), (e) WILMINGTON TRUST, NATIONAL
ASSOCIATION, in its capacities as trustee (in such capacity, together with its
successors and assigns, the “1.25 Lien Trustee”) and as collateral agent (in
such capacity, together with its successors and assigns, the “1.25 Lien
Collateral Agent”) under the 1.25 Lien Noteholder Documents (as defined below),
(f) WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacities as trustee (in
such capacity, together with its successors and assigns, the “1.5 Lien Trustee”)
and as collateral agent (in such capacity, together with its successors and
assigns, the “1.5 Lien Collateral Agent”) under the 1.5 Lien Noteholder
Documents (as defined below), (g) WILMINGTON TRUST, NATIONAL ASSOCIATION, in its
capacity as the perfection agent (in such capacity, together with its successors
and assigns, the “Joint First Lien Collateral Agent”) in respect of the Senior
Liens (as defined below) under the First Lien Collateral Agency Agreement (as
defined below), (h) WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as
collateral agent for the Mortgage Tax Collateral (as defined below) (together
with its successor and assigns, the “Mortgage Tax Collateral Agent”), (i)
WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacities as trustee (in such
capacity, together with its successors and assigns, the “10.000% Junior
Trustee”) and as collateral agent (in such capacity, together with its
successors and assigns, the “10.000% Junior Collateral Agent”) under the 10.000%
Junior Noteholder Documents (as defined below), (j) WILMINGTON TRUST, NATIONAL
ASSOCIATION, in its capacities as trustee (in such capacity, together with its
successors and assigns, the “10.500% Junior Trustee” and, together with the
10.000% Junior Trustee, the “Junior Representatives”) and as collateral agent
(in such capacity, together with its successors and assigns, the “10.500% Junior
Collateral Agent” and together with the 10.000% Junior Collateral Agent, the
“Junior Notes Collateral Agents”) under the 10.500% Junior Noteholder Documents
(as defined below) and (k) WILMINGTON TRUST, NATIONAL ASSOCIATION, in its
capacity as the Junior Joint Collateral Agent (as defined below) for the benefit
of the holders of the obligations under the Junior Indentures (as defined
below).

 

1

--------------------------------------------------------------------------------

 

 

RECITALS

 

WHEREAS, the Company, Hovnanian and certain of their Subsidiaries (as defined
below) and the Senior Credit Agreement Administrative Agent (as defined below)
are entering into that certain Credit Agreement, dated as of the date hereof (as
amended, supplemented or otherwise modified from time to time, the “Senior
Credit Agreement”), the obligations under which shall be secured by various
assets of the Grantors;

 

WHEREAS, the Company, Hovnanian and certain of their Subsidiaries, the 1.125
Lien Trustee and the 1.125 Lien Collateral Agent are entering into that certain
Indenture dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time, the “1.125 Lien Indenture”), pursuant to which the
1.125 Lien Notes (as defined below) are governed and the obligations under which
are secured by various assets of the Grantors;

 

WHEREAS, the Company, Hovnanian and certain of their Subsidiaries, the 1.25 Lien
Trustee and the 1.25 Lien Collateral Agent are entering into that certain
Indenture dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time, the “1.25 Lien Indenture”), pursuant to which the
1.25 Lien Notes (as defined below) are governed and the obligations under which
are secured by various assets of the Grantors;

 

WHEREAS, the Company, Hovnanian and certain of their Subsidiaries, the 1.5 Lien
Trustee and the 1.5 Lien Collateral Agent are entering into that certain
Indenture dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time, the “1.5 Lien Indenture”), pursuant to which the 1.5
Lien Notes (as defined below) are governed and the obligations under which are
secured by various assets of the Grantors;

 

WHEREAS, the Company, Hovnanian and certain of their Subsidiaries, the Senior
Notes Trustees and the Senior Notes Collateral Agents are entering into that
certain First Lien Collateral Agency Agreement, dated as of the date hereof (as
amended, supplemented or otherwise modified from time to time, the “First Lien
Collateral Agency Agreement”), pursuant to which the Joint First Lien Collateral
Agent has agreed to act as collateral perfection agent in respect of the Senior
Liens;

 

WHEREAS, the Company, Hovnanian and certain of their Subsidiaries, the 10.000%
Junior Trustee and the 10.000% Junior Collateral Agent have entered into that
certain Indenture dated as of July 27, 2017 (as amended, supplemented or
otherwise modified from time to time, the “10.000% Junior Indenture”), pursuant
to which the 10.000% Junior Notes (as defined below) are governed and the
obligations under which are secured by various assets of the Grantors;

 

WHEREAS, the Company, Hovnanian and certain of their Subsidiaries, the 10.500%
Junior Trustee and the 10.500% Junior Collateral Agent have entered into that
certain Indenture dated as of July 27, 2017 (as amended, supplemented or
otherwise modified from time to time, the “10.500% Junior Indenture” and,
together with the 10.000% Junior Indenture, the “Junior Indentures”), pursuant
to which the 10.500% Junior Notes (as defined below) shall be governed and the
obligations under which shall be secured by various assets of the Grantors;

 

2

--------------------------------------------------------------------------------

 

 

WHEREAS, the Company, Hovnanian and certain of their Subsidiaries, the Junior
Notes Collateral Agents and the Junior Joint Collateral Agent are parties to
that certain Second Lien Collateral Agency Agreement, dated as of July 27, 2017
(as amended, supplemented or otherwise modified from time to time, the “Second
Lien Collateral Agency Agreement”), pursuant to which the Junior Joint
Collateral Agent has agreed to act as collateral agent for holders of the
obligations under the Junior Indentures;

 

WHEREAS, the Company, Hovnanian and certain of their Subsidiaries, the Mortgage
Tax Collateral Agent, the Junior Notes Collateral Agents and the Junior Joint
Collateral Agent are parties to that certain Third Amended and Restated Mortgage
Tax Collateral Agency Agreement, dated as of the date hereof (as amended,
supplemented or otherwise modified from time to time, the “Mortgage Tax
Collateral Agency Agreement”), pursuant to which the Mortgage Tax Collateral
Agent has agreed to act as agent for the Secured Parties (as defined therein) in
connection with the Mortgage Tax Collateral. On and after the date hereof, the
Mortgage Tax Collateral Agency Agreement will only provide for the Mortgage Tax
Collateral Agent to act as agent for the Junior Notes Collateral Agents for the
benefit of the Junior Creditors for purposes of the Mortgage Tax Collateral
existing on the date hereof as more fully set forth therein;

 

WHEREAS, to order the priorities of their respective Liens (as defined below) on
the assets of the Grantors and address other related matters set forth below,
the parties hereto desire to amend and restate that certain Amended and Restated
Intercreditor Agreement, dated as of September 8, 2016 (as heretofore amended,
supplemented or otherwise modified, the “Existing Intercreditor Agreement”), by
and among the Company, Hovnanian, the other Grantors, the Mortgage Tax
Collateral Agent, the 10.000% Junior Trustee, the 10.000% Junior Collateral
Agent, the 10.500% Junior Trustee, the 10.500% Junior Collateral Agent and the
Junior Joint Collateral Agent; and

 

WHEREAS, to order the priority of their respective Liens on the assets of the
Grantors and address other related matters, the Company, Hovnanian, each other
Grantor from time to time party thereto, the Senior Credit Agreement
Administrative Agent, the Senior Credit Agreement Collateral Agent, the Senior
Notes Trustees and the Senior Notes Collateral Agents are parties to the First
Lien Intercreditor Agreement, dated as of the date hereof (as amended,
supplemented or otherwise modified from time to time, the “First Lien
Intercreditor Agreement”).

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree to amend and restate the Existing
Intercreditor Agreement in its entirety pursuant to Section 8.2(b) thereof as
follows:

 

(a)        Definitions. As used in this Agreement, the definitions set forth
above are incorporated herein and the following terms have the meanings
specified below:

 

“1.125 Lien Collateral Agent” has the meaning set forth in the preamble hereto.

 

“1.125 Lien Indenture” has the meaning set forth in the recitals.

 

“1.125 Lien Noteholder Documents” means collectively the 1.125 Lien Indenture,
the 1.125 Lien Notes and the Senior Noteholder Documents related thereto.

 

3

--------------------------------------------------------------------------------

 

 

“1.125 Lien Notes” means the 7.75% Senior Secured 1.125 Lien Notes due 2026
issued by the Company pursuant to the 1.125 Lien Indenture.

 

“1.25 Lien Collateral Agent” has the meaning set forth in the preamble hereto.

 

“1.25 Lien Indenture” has the meaning set forth in the recitals.

 

“1.25 Lien Noteholder Documents” means collectively the 1.25 Lien Indenture, the
1.25 Lien Notes and the Senior Noteholder Documents related thereto.

 

“1.25 Lien Notes” means the 10.5% Senior Secured 1.25 Lien Notes due 2026 issued
by the Company pursuant to the 1.25 Lien Indenture.

 

“1.25 Lien Trustee” has the meaning set forth in the preamble hereto.

 

“1.125 Lien Trustee” has the meaning set forth in the preamble hereto.

 

“1.5 Lien Collateral Agent” has the meaning set forth in the preamble hereto.

 

“1.5 Lien Indenture” has the meaning set forth in the recitals.

 

“1.5 Lien Noteholder Documents” means collectively the 1.5 Lien Indenture, the
1.5 Lien Notes and the Senior Noteholder Documents related thereto.

 

“1.5 Lien Notes” means the 11.25% Senior Secured 1.5 Lien Notes due 2026 issued
by the Company pursuant to the 1.5 Lien Indenture.

 

“1.5 Lien Trustee” has the meaning set forth in the preamble hereto.

 

“10.000% Junior Collateral Agent” has the meaning set forth in the preamble
hereto.

 

“10.000% Junior Indenture” has the meaning set forth in the recitals.

 

“10.000% Junior Noteholder Documents” means collectively the 10.000% Junior
Indenture, the 10.000% Junior Notes and the Junior Noteholder Documents related
thereto.

 

“10.000% Junior Notes” means the 10.000% Senior Secured Second Lien Notes due
2022 issued by the Company pursuant to the 10.000% Junior Indenture.

 

“10.000% Junior Trustee” has the meaning set forth in the preamble hereto.

 

“10.500% Junior Collateral Agent” has the meaning set forth in the preamble
hereto.

 

“10.500% Junior Indenture” has the meaning set forth in the recitals.

 

“10.500% Junior Noteholder Documents” means collectively the 10.500% Junior
Indenture, the 10.500% Junior Notes and the Junior Noteholder Documents related
thereto.

 

4

--------------------------------------------------------------------------------

 

 

“10.500% Junior Notes” means the 10.500% Senior Secured Second Lien Notes due
2024 to be issued by the Company pursuant to the 10.500% Junior Indenture.

 

“10.500% Junior Trustee” has the meaning set forth in the preamble hereto.

 

“Agreement” means this Second Amended and Restated Intercreditor Agreement, as
amended, renewed, extended, supplemented or otherwise modified from time to time
in accordance with the terms hereof.

 

“Amended and Restated Junior Pledge Agreement” means the Amended and Restated
Second Lien Pledge Agreement, dated as of July 27, 2017, made by the Company,
Hovnanian and the other Grantors in favor of the Junior Joint Collateral Agent,
as the same may be further amended, restated or otherwise modified from time to
time.

 

“Amended and Restated Junior Security Agreement” means the Amended and Restated
Second Lien Security Agreement, dated as of July 27, 2017, made by the Company,
Hovnanian and the other Grantors in favor of the Junior Joint Collateral Agent,
as the same may be further amended, restated or otherwise modified from time to
time.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.

 

“Business Day” means any day other than a Saturday, a Sunday or other day on
which commercial banks in New York City or in the city where the Corporate Trust
Office or similar administrative office of either a Senior Representative or a
Junior Representative is located are authorized or required by law or regulation
to close.

 

“Common Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, constituting both Senior Collateral and Junior Collateral.

 

“Company” means K. Hovnanian Enterprises, Inc., a corporation organized and
existing under the laws of the State of California and wholly-owned by
Hovnanian.

 

“Controlling Senior Collateral Agent” means the Controlling Senior Lien
Collateral Agent under, and as defined in, the First Lien Intercreditor
Agreement as to which such Controlling Collateral Agent shall give notice to all
parties under this Agreement in accordance with Section 8.7. As of the date
hereof, the Controlling Senior Collateral Agent is the Senior Credit Agreement
Collateral Agent.

 

“Controlling Senior Representative” means the Controlling Senior Lien
Representative under, and as defined in, the First Lien Intercreditor Agreement
as to which such Controlling Representative shall give notice to all parties
under this Agreement in accordance with Section 8.7. As of the date hereof, the
Controlling Senior Representative is the Senior Credit Agreement Administrative
Agent.

 

“Deposit Account” has the meaning set forth in the Uniform Commercial Code.

 

5

--------------------------------------------------------------------------------

 

 

“Deposit Account Collateral” means that part of the Common Collateral comprised
of Deposit Accounts, Financial Assets and Investment Property.

 

“DIP Financing” has the meaning set forth in Section 6.1.

 

“Discharge of Senior Claims” means payment in full in cash of (a) all
Obligations in respect of all outstanding First Lien Indebtedness or, with
respect to letters of credit outstanding thereunder, delivery of cash collateral
in an amount required by the applicable letter of credit, and termination of all
commitments to extend credit thereunder and (b) any other Senior Claims that are
due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid, excluding, in any case, Unasserted Contingent
Obligations.

 

“Financial Assets” has the meaning set forth in the Uniform Commercial Code.

 

“First Lien Collateral Agency Agreement” has the meaning set forth in the
recitals.

 

“First Lien Indebtedness” means (a) Indebtedness incurred pursuant to the Senior
Credit Agreement Documents, (b) Indebtedness incurred pursuant to the Senior
Noteholder Documents, (c) all other Indebtedness secured by Liens on all or a
portion of the Common Collateral that are senior or equal in priority to the
Liens on the Common Collateral securing the Senior Credit Agreement Claims or
the Senior Noteholder Claims in an aggregate principal amount not to exceed the
amount permitted pursuant to the Senior Agreements and the Junior Agreements to
be secured on a senior lien basis to the liens securing Indebtedness incurred
pursuant to the Junior Noteholder Documents extant on the date hereof and (d)
Refinancing Indebtedness in respect of Indebtedness covered by clauses (a)
through (c) above, in each case plus interest, advances reasonably necessary to
preserve the value of the Common Collateral or to protect the Common Collateral,
costs and fees, including legal fees, expenses, and reimbursements to the extent
authorized under the Senior Collateral Documents or UCC § 9-607(d), and, in each
case, all other Obligations in respect of such Indebtedness.

 

“First Lien Intercreditor Agreement” has the meaning set forth in the recitals.

 

“Future First Lien Indebtedness” means any First Lien Indebtedness, other than
Indebtedness that is incurred pursuant to the Senior Agreements extant on the
date hereof, which is permitted to be secured by a lien on the Common
Collateral, for purposes of the Senior Agreements and the Junior Agreements or
any other Senior Document or Junior Document, on a senior basis to the liens
securing Indebtedness incurred pursuant to the Junior Noteholder Documents
extant on the date hereof.

 

“Future Second Lien Indebtedness” means any Second Lien Indebtedness, other than
Indebtedness that is incurred pursuant to the Junior Noteholder Documents extant
on the date hereof, which is permitted to be secured by a lien on the Common
Collateral, for purposes of the Senior Agreements and the Junior Agreements or
any other Senior Document or Junior Document, on a pari passu basis with the
liens securing Indebtedness incurred pursuant to the Junior Noteholder Documents
extant on the date hereof.

 

“Grantors” means the Company, Hovnanian and each of its Subsidiaries that has or
will have executed and delivered a Senior Collateral Document or a Junior
Collateral Document.

 

6

--------------------------------------------------------------------------------

 

 

“Hovnanian” means Hovnanian Enterprises, Inc., a Delaware corporation.

 

“Indebtedness” means and includes all obligations that constitute “Indebtedness”
within the definition of “Indebtedness” set forth in the Senior Credit Agreement
and the Senior Indenture, as applicable.

 

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under any Bankruptcy Law with respect to any Grantor as a
debtor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any material part of their respective assets, (c) any liquidation,
dissolution, reorganization or winding up of any Grantor whether voluntary or
involuntary and whether or not involving insolvency or bankruptcy or (d) any
assignment for the benefit of creditors or any other marshalling of assets and
liabilities of any Grantor.

 

“Investment Property” has the meaning set forth in the Uniform Commercial Code.

 

“Joint First Lien Collateral Agent” has the meaning set forth in the recitals.

 

“Junior Agreement” means any Junior Indenture and any other agreement governing
Second Lien Indebtedness.

 

“Junior Claims” means all Second Lien Indebtedness outstanding, including any
Future Second Lien Indebtedness, and all Obligations in respect thereof. Junior
Claims include, for the avoidance of doubt, all Junior Noteholder Claims.

 

“Junior Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, with respect to which a Lien is granted as security for any
Junior Claim. Junior Collateral includes, for the avoidance of doubt, all Junior
Noteholder Collateral.

 

“Junior Collateral Agents” means the collective reference to the Junior Notes
Collateral Agents, the Junior Joint Collateral Agent and the Mortgage Tax
Collateral Agent.

 

“Junior Collateral Documents” means any agreement, document or instrument
pursuant to which a Lien is granted securing any Junior Claims or under which
rights or remedies with respect to such Liens are governed, as the same may be
amended, restated or otherwise modified from time to time. Junior Collateral
Documents include, for the avoidance of doubt, the Junior Noteholder Collateral
Documents.

 

“Junior Creditors” means the Persons holding Junior Claims, including all Junior
Notes Claimholders.

 

“Junior Documents” mean the Junior Agreements, the Junior Collateral Documents,
and each of the other agreements, documents and instruments providing for or
evidencing any other Obligation under any Junior Document and any other related
document or instrument executed or delivered pursuant to any Junior Document at
any time or otherwise evidencing any Second Lien Indebtedness. Junior Documents
include, for the avoidance of doubt, the Junior Noteholder Documents.

 

7

--------------------------------------------------------------------------------

 

 

“Junior Indentures” has the meaning set forth in the recitals.

 

“Junior Joint Collateral Agent” means the “Collateral Agent” under, and as
defined in, the Second Lien Collateral Agency Agreement.

 

“Junior Noteholder Claims” means all Second Lien Indebtedness and all
Obligations with respect thereto.

 

“Junior Noteholder Collateral” means all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Junior Noteholder Claim.

 

“Junior Noteholder Collateral Documents” means any agreement, document or
instrument pursuant to which a Lien is granted by any Grantor to secure any
Junior Noteholder Claims or under which rights or remedies with respect to any
such Lien are governed as the same may be amended, restated or otherwise
modified from time to time as permitted by this Agreement.

 

“Junior Noteholder Documents” means collectively (a) the Junior Indentures, the
Junior Notes and the Junior Noteholder Collateral Documents and (b) any other
related document or instrument executed and delivered pursuant to any Junior
Noteholder Document described in clause (a) above evidencing or governing any
Obligations thereunder as the same may be amended, restated or otherwise
modified from time to time.

 

“Junior Noteholders” means the Persons holding Junior Notes.

 

“Junior Notes” means (a) the 10.000% Junior Notes and (b) the 10.500% Junior
Notes.

 

“Junior Notes Claimholders” means the Persons holding Junior Noteholder Claims,
including the Junior Noteholders, the Junior Representatives and the Junior
Collateral Agents.

 

“Junior Notes Collateral Agents” has the meaning set forth in the recitals.

 

“Junior Representatives” has the meaning set forth in the preamble hereto.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.

 

“Mortgage Tax Collateral” has the meaning set forth in the Mortgage Tax
Collateral Agency Agreement.

 

“Mortgage Tax Collateral Agency Agreement” has the meaning set forth in the
recitals.

 

“Mortgage Tax Collateral Agent” has the meaning set forth in the preamble
hereto.

 

8

--------------------------------------------------------------------------------

 

 

“Mortgaged Collateral” means any real property collateral, with respect to which
a lien on and security interest in, has been, or is required to be granted to
(a) the Senior Credit Agreement Collateral Agent pursuant to the Senior Credit
Agreement, (b) the 1.125 Lien Collateral Agent pursuant to the 1.125 Lien
Indenture, (c) the 1.25 Lien Collateral Agent pursuant to the 1.25 Lien
Indenture, (d) the 1.5 Lien Collateral Agent pursuant to the 1.5 Lien Indenture,
(e) the 10.000% Junior Collateral Agent pursuant to the 10.000% Junior
Indenture, (f) the 10.500% Junior Collateral Agent pursuant to the 10.500%
Junior Indenture or (g) any other holder of Senior Claims or Junior Claims (or
any agent or trustee on their behalf) pursuant to the terms of any Senior
Document or any Junior Document, as applicable.

 

“Obligations” means and includes all obligations that constitute “Obligations”
within the definition of “Obligations” set forth in any Senior Agreement
(including the Senior Credit Agreement and the Senior Indenture) or Junior
Agreement (including the Junior Indentures), as applicable, and, in the case of
the Senior Credit Agreement, the “Loan Obligations” as defined therein.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, entity or other party,
including any government and any political subdivision, agency or
instrumentality thereof.

 

“Pledged Collateral” means (a) the Common Collateral in the possession or
control of the Controlling Senior Collateral Agent (or its agents or bailees),
to the extent that possession or control thereof is necessary to perfect a Lien
thereon under the Uniform Commercial Code and (b) the “Pledged Collateral”
under, and as defined in, the Amended and Restated Junior Pledge Agreement that
is Common Collateral.

 

“Proceeds” means the following property (a) whatever is acquired upon the sale,
lease, license, exchange or other disposition of Common Collateral, whether such
sale, lease, license or other disposition is made by or on behalf of a Grantor,
a Senior Representative, a Senior Collateral Agent, a Junior Representative, the
Junior Joint Collateral Agent or any Junior Notes Collateral Agent or any other
person, (b) whatever is collected on, or distributed on account of, Common
Collateral, (c) rights arising out of the loss, nonconformity, or interference
with the use of, defects or infringements of rights in, or damage to, the Common
Collateral, (d) rights arising out of the Common Collateral, or (e) to the
extent of the value of the Common Collateral, and to the extent payable to the
debtor or the secured party, insurance payable by reason of the loss or
nonconformity of, defects or infringement of rights in, or damage to, the Common
Collateral.

 

“Recovery” has the meaning set forth in Section 6.5.

 

“Refinancing Indebtedness” means “Refinancing Indebtedness” as defined in
(i) each Senior Agreement with respect to Indebtedness incurred pursuant to the
applicable Senior Agreement, and (ii) each Junior Agreement with respect to
Indebtedness incurred pursuant to the applicable Junior Agreement.

 

“Responsible Officer” means any officer of the Senior Representative or the
Senior Collateral Agent, as applicable, with direct responsibility for the
administration of the trust created by, or administration of, the applicable
Senior Agreement.

 

“Second Lien Collateral Agency Agreement” has the meaning set forth in the
recitals.

 

9

--------------------------------------------------------------------------------

 

 

“Second Lien Indebtedness” means (a) Indebtedness incurred pursuant to the
Junior Noteholder Documents, (b) all other Indebtedness secured by Liens on all
or a portion of the Common Collateral that are equal in priority to the Liens on
the Common Collateral securing the Junior Noteholder Claims in an aggregate
principal amount not to exceed the amount permitted to be secured pursuant to
the Senior Agreements and the Junior Agreements on a pari passu basis with the
liens securing Indebtedness incurred pursuant to the Junior Noteholder Documents
extant on the date hereof and (c) Refinancing Indebtedness in respect of
Indebtedness covered by clause (a) or clause (b) above, and, in each case, all
other Obligations in respect of such Indebtedness.

 

“Security Documents” means, collectively, the Senior Collateral Documents and
the Junior Collateral Documents.

 

“Senior Agreements” means the Senior Credit Agreement, the Senior Indentures and
any other agreement governing First Lien Indebtedness.

 

“Senior Claims” means all First Lien Indebtedness outstanding, including any
Future First Lien Indebtedness, and all Obligations in respect thereof. Senior
Claims shall include all interest and expenses accrued or accruing (or that
would, absent the commencement of any Insolvency or Liquidation Proceeding,
accrue) after the commencement of an Insolvency or Liquidation Proceeding in
accordance with and at the rate specified in the relevant Senior Document
whether or not the claim for such interest or expenses is allowed as a claim in
such Insolvency or Liquidation Proceeding. Senior Claims include, for the
avoidance of doubt, all Senior Credit Agreement Claims and all Senior Noteholder
Claims.

 

“Senior Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, with respect to which a Lien is granted as security for any
Senior Claim. Senior Collateral includes, for the avoidance of doubt, all Senior
Credit Agreement Collateral and all Senior Noteholder Collateral.

 

“Senior Collateral Agents” means the Senior Credit Agreement Collateral Agent,
the Senior Notes Collateral Agents and the Joint First Lien Collateral Agent.

 

“Senior Collateral Documents” means any agreement, document or instrument
pursuant to which a Lien is granted securing any Senior Claims or under which
rights or remedies with respect to such Liens are governed, as the same may be
amended, restated or otherwise modified from time to time. Senior Collateral
Documents include, for the avoidance of doubt, the Senior Credit Agreement
Collateral Documents, the Senior Noteholder Collateral Documents and the Super
Priority Intercreditor Agreement.

 

“Senior Credit Agreement” has the meaning set forth in the recitals.

 

“Senior Credit Agreement Administrative Agent” means Wilmington Trust, National
Association, in its capacity as administrative agent under the Senior Credit
Agreement, together with its successors and assigns.

 

“Senior Credit Agreement Claimholders” means the Persons holding Senior Credit
Agreement Claims, including the Senior Credit Agreement Lenders, the Senior
Credit Agreement Administrative Agent and the Senior Credit Agreement Collateral
Agent.

 

10

--------------------------------------------------------------------------------

 

 

“Senior Credit Agreement Claims” means all “Loan Obligations”, as such term is
defined in the Senior Credit Agreement.

 

“Senior Credit Agreement Collateral” means all the assets of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Senior Credit Agreement Claim.

 

“Senior Credit Agreement Collateral Agent” has the meaning set forth in the
preamble hereto.

 

“Senior Credit Agreement Collateral Documents” means all “Collateral Documents”,
as such term is defined in the Senior Credit Agreement.

 

“Senior Credit Agreement Documents” means all “Loan Documents”, as such term is
defined in the Senior Credit Agreement.

 

“Senior Credit Agreement Lenders” means the Persons holding First Lien
Indebtedness pursuant to the Senior Credit Agreement.

 

“Senior Creditors” means the Persons holding Senior Claims, including all Senior
Credit Agreement Claimholders and all Senior Notes Claimholders.

 

“Senior Documents” mean the Senior Agreements, the Senior Collateral Documents
and each of the other agreements, documents and instruments providing for or
evidencing any other Obligation under any Senior Document and any other related
document or instrument executed or delivered pursuant to any Senior Document at
any time or otherwise evidencing any First Lien Indebtedness. Senior Documents
include, for the avoidance of doubt, the Senior Credit Agreement Documents and
the Senior Noteholder Documents.

 

“Senior Indentures” means the 1.125 Lien Indenture, the 1.25 Lien Indenture, the
1.5 Lien Indenture and the indenture for any Future First Lien Indebtedness.

 

“Senior Liens” means the Liens securing the Senior Claims.

 

“Senior Noteholder Claims” means all Indebtedness incurred pursuant to the
Senior Indentures and all Obligations with respect thereto.

 

“Senior Noteholder Collateral” means all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Senior Noteholder Claim.

 

“Senior Noteholder Collateral Documents” means any agreement, document or
instrument pursuant to which a Lien is granted by any Grantor to secure any
Senior Noteholder Claims or under which rights or remedies with respect to any
such Lien are governed, as the same may be amended, restated or otherwise
modified from time to time as permitted by this Agreement.

 

11

--------------------------------------------------------------------------------

 

 

“Senior Noteholder Documents” means collectively (a) the 1.125 Lien Indenture,
the 1.125 Lien Notes and the applicable Senior Noteholder Collateral Documents,
(b) the 1.25 Lien Indenture, the 1.25 Lien Notes and the applicable Senior
Noteholder Collateral Documents, (c) the 1.5 Lien Indenture, the 1.5 Lien Notes
and the applicable Senior Noteholder Collateral Documents and (d) any other
related document or instrument executed and delivered pursuant to any Senior
Noteholder Document described in the foregoing clauses (a), (b) and (c) above
evidencing or governing any Obligations thereunder as the same may be amended,
restated or otherwise modified from time to time.

 

“Senior Noteholders” means the Persons holding Senior Notes.

 

“Senior Notes” means collectively (a) the 1.125 Lien Notes, (b) the 1.25 Lien
Notes and (c) the 1.5 Lien Notes.

 

“Senior Notes Claimholders” means the Persons holding Senior Noteholder Claims,
including the Senior Noteholders, the Senior Notes Trustees and the Senior Notes
Collateral Agents.

 

“Senior Notes Collateral Agents” means collectively the 1.125 Lien Collateral
Agent, the 1.25 Lien Collateral Agent and the 1.5 Lien Collateral Agent.

 

“Senior Notes Trustees” means collectively the 1.125 Lien Trustee, the 1.25 Lien
Trustee and the 1.5 Lien Trustee.

 

“Senior Representatives” means collectively the Senior Notes Credit Agreement
Administrative Agent and the Senior Notes Trustees.

 

“Subsidiary” means any “Subsidiary” (as defined in the Senior Credit Agreement
and the Senior Indentures, as applicable) of Hovnanian.

 

“Third Lien Creditors” means the Persons holding the Third Lien Obligations.

 

“Third Lien Obligations” means all Indebtedness and other Obligations in respect
thereof secured by a lien on the Common Collateral that is junior to both the
First Lien Indebtedness and the Second Lien Indebtedness, to the extent
permitted under the Senior Documents, the Junior Documents and this Agreement.

 

“Unasserted Contingent Obligations” means at any time, Obligations for taxes,
costs, indemnifications, reimbursements, damages and other liabilities (except
for (i) the principal of and interest and premium (if any) on, and fees relating
to, any Indebtedness and (ii) contingent reimbursement obligations in respect of
amounts that may be drawn under letters of credit) in respect of which no claim
or demand for payment has been made (or, in the case of Obligations for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as from
time to time in effect in the State of New York.

 

(b)     Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified in accordance with this Agreement, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections shall be construed to refer to Sections of this Agreement and (e)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

12

--------------------------------------------------------------------------------

 

 

Section 2.     Lien Priorities.

 

2.1     Subordination. Notwithstanding the date, time, manner or order of filing
or recordation of any document or instrument or grant, attachment or perfection
of any Liens granted to any Junior Representative, any Junior Collateral Agent
or any of the Junior Creditors on the Common Collateral or of any Liens granted
to any Senior Representative, any Senior Collateral Agent or any of the Senior
Creditors on the Common Collateral and notwithstanding any provision of the UCC,
or any applicable law or the Junior Documents or the Senior Documents or any
other circumstance whatsoever (including any non-perfection of any Lien
purporting to secure the First Lien Indebtedness and/or the Second Lien
Indebtedness, for example, the circumstance of non-perfection of the Lien
purporting to secure the Senior Claims and perfection of the Lien purporting to
secure the Junior Claims), each Junior Representative, each Junior Collateral
Agent, on behalf of themselves and the Junior Creditors, hereby agree that: (a)
any Lien on the Common Collateral securing any Senior Claims now or hereafter
held by or on behalf of any Senior Representative, any Senior Collateral Agent
or any Senior Creditors or any agent or trustee therefor regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall have priority over and be senior in all respects and prior to any Lien on
the Common Collateral securing any of the Junior Claims and (b) any Lien on the
Common Collateral securing any Junior Claims now or hereafter held by or on
behalf of any Junior Representative, any Junior Collateral Agent or any Junior
Creditors or any agent or trustee therefor regardless of how acquired, whether
by grant, statute, operation of law, subrogation or otherwise, shall be junior
and subordinate in all respects to all Liens on the Common Collateral securing
any Senior Claims. All Liens on the Common Collateral securing any Senior Claims
shall be and remain senior in all respects and prior to all Liens on the Common
Collateral securing any Junior Claims for all purposes, whether or not such
Liens securing any Senior Claims are subordinated to any Lien securing any other
obligation of the Company, any other Grantor or any other Person.

 

2.2     Prohibition on Contesting Liens. Each of the Junior Representatives,
each Junior Collateral Agent for itself and on behalf of each Junior Creditor,
and each of the Senior Representatives and each Senior Collateral Agent, for
itself and on behalf of each Senior Creditor, agrees that it shall not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity or enforceability of (a) a Lien securing any
Senior Claims held by or on behalf of any of the Senior Creditors in the Common
Collateral or (b) a Lien securing any Junior Claims held by or on behalf of any
of the Junior Notes Claimholders in the Common Collateral, as the case may be;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of any Senior Representative, any Junior Representative, any Senior
Collateral Agent, any Junior Collateral Agent or any Senior Creditor to enforce
this Agreement, including the priority of the Liens securing the Senior Claims
as provided in Section 2.1 and 3.1.

 

13

--------------------------------------------------------------------------------

 

 

2.3     No New Liens. So long as the Discharge of Senior Claims has not
occurred, the parties hereto agree that, after the date hereof, if any Junior
Representative, any Junior Collateral Agent and/or any other Junior Creditor
shall hold any Lien on any assets of the Company or any other Grantor securing
any Junior Claims that are not also subject to the first-priority Lien in
respect of the Senior Claims under the Senior Documents, such Junior
Representative, Junior Collateral Agent and/or the relevant Junior Creditor,
upon demand by any Senior Representative, any Senior Collateral Agent or the
Company, will assign such Lien to the Controlling Senior Collateral Agent as
security for the Senior Claims (in which case the applicable Junior
Representative, Junior Collateral Agent and/or the relevant Junior Creditor may
retain a junior Lien on such assets subject to the terms hereof).

 

2.4     Perfection of Liens. Except as provided in Sections 5.5 and 5.7, none of
the Senior Representatives, the Senior Collateral Agents or the Senior Creditors
shall be responsible for perfecting and maintaining the perfection of Liens with
respect to the Common Collateral for the benefit of the Junior Representatives,
the Junior Collateral Agents and the Junior Creditors. The provisions of this
Agreement are intended solely to govern the respective Lien priorities as
between the respective Senior Creditors and the Junior Creditors and shall not
impose on any Senior Representative, any Senior Collateral Agent, any Junior
Representative, any Junior Collateral Agent, the Junior Creditors or the Senior
Creditors any obligations in respect of the disposition of Proceeds of any
Common Collateral which would conflict with prior perfected claims therein in
favor of any other Person or any order or decree of any court or governmental
authority or any applicable law.

 

2.5     Third Lien Obligations. Each of the Junior Representatives and the
Junior Collateral Agents, on behalf of themselves and the Junior Creditors, and
the Senior Representatives and the Senior Collateral Agents, on behalf of
themselves and the Senior Creditors, authorizes the Company to incur Third Lien
Obligations in an amount not to exceed the amount permitted to be secured on a
Third Lien basis pursuant to the Senior Agreements and the Junior Agreements so
long as (a) the Third Lien Obligations are properly documented upon terms and
conditions satisfying the terms of the Senior Agreements and the Junior
Agreements; and (b) the Liens in favor of each Third Lien Creditor with respect
to the Common Collateral are subordinated to the rights of Senior Creditors and
the Junior Creditors such that each Third Lien Creditor will be treated with
regard to the Junior Creditors in a manner substantially the same as the manner
in which the Junior Creditors are treated hereunder with respect to the Senior
Creditors pursuant to an intercreditor agreement, in form and substance similar
to this Agreement or as otherwise reasonably satisfactory to the Senior
Representatives, the Senior Collateral Agents, the Junior Representatives and
the Junior Collateral Agents, to be entered into by and between the Senior
Representatives and the Senior Collateral Agents for the Senior Creditors, the
Junior Representatives and the Junior Collateral Agents for the Junior Creditors
and the Third Lien Creditors and/or their agent contemporaneously with the
execution of any document(s) creating the Third Lien Obligations.

 

14

--------------------------------------------------------------------------------

 

 

Section 3.     Enforcement.

 

3.1     Exercise of Remedies.

 

(a)     So long as the Discharge of Senior Claims has not occurred, even if an
event of default has occurred and remains uncured under the Junior Documents,
and whether or not any Insolvency or Liquidation Proceeding has been commenced
by or against the Company or any other Grantor, (i) the Junior Representatives
and the Junior Collateral Agents, to the extent of any interest of the Junior
Creditors, and the Junior Creditors will not exercise or seek to exercise any
rights or remedies as a secured creditor (including set-off) with respect to any
Common Collateral on account of any Junior Claims, institute any action or
proceeding with respect to the Common Collateral, or exercise any remedies
against the Common Collateral (including any action of foreclosure), or contest,
protest or object to any foreclosure proceeding or action brought with respect
to the Common Collateral by the Senior Representatives, Senior Collateral Agents
or any Senior Creditor in respect of Senior Claims, any exercise of any right
under any lockbox agreement, control agreement, landlord waiver or bailee’s
letter or similar agreement or arrangement to which any Junior Representative,
any Junior Collateral Agent, or any other exercise by any such party, of any
rights and remedies as a secured creditor relating to the Common Collateral
under the Senior Documents or otherwise in respect of Senior Claims, or object
to the forbearance by or on behalf of the Senior Creditors from bringing or
pursuing any foreclosure proceeding or action or any other exercise of any
rights or remedies relating to the Common Collateral in respect of Senior
Claims, and (ii) the Senior Representatives, the Senior Collateral Agents and
the Senior Creditors shall have the exclusive right to enforce rights, exercise
remedies (including set-off and the right to credit bid their debt) and make
determinations regarding the sale, release, disposition, or restrictions with
respect to the Common Collateral as a secured creditor without any consultation
with or the consent of the Junior Representatives, the Junior Collateral Agents
or any Junior Creditor; provided that (A) in any Insolvency or Liquidation
Proceeding commenced by or against any Grantor, any Junior Representative, any
Junior Collateral Agent or any Junior Creditor may file a claim or statement of
interest with respect to the Junior Claims, (B) to the extent it would not
prevent, restrict or otherwise limit any rights granted or created hereunder or
under any Senior Collateral Documents in favor of the Senior Representatives,
the Senior Collateral Agents or any other Senior Creditor in respect of the
Common Collateral, the Junior Representatives, the Junior Collateral Agents or
any Junior Creditor may take any action not adverse to the Liens on the Common
Collateral securing the Senior Claims in order to preserve, perfect or protect
its rights in the Common Collateral, (C) to the extent it would not prevent,
restrict or otherwise limit any rights granted or created hereunder or under any
Senior Collateral Documents in favor of the Senior Representatives, the Senior
Collateral Agents or any other Senior Creditor in respect of the Common
Collateral, the Junior Representatives, the Junior Collateral Agents or any
Junior Creditor shall be entitled to file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleadings made by any person objecting to or otherwise seeking the disallowance
of the Junior Claims, including without limitation any claims secured by the
Common Collateral, if any, in each case in accordance with the terms of this
Agreement, or (D) any Junior Representative, any Junior Collateral Agent or any
Junior Creditor shall be entitled to file any pleadings, objections, motions or
agreements which assert rights or interests available to unsecured creditors of
the Grantors arising under either Bankruptcy Law or applicable non-bankruptcy
law, in each case in accordance with the terms of this Agreement. In exercising
rights and remedies with respect to the Common Collateral, the Senior
Representatives, the Senior Collateral Agents and the Senior Creditors may
enforce the provisions of the Senior Documents and exercise remedies thereunder,
all in such order and in such manner as they may determine in the exercise of
their sole discretion. Such exercise and enforcement shall include the rights of
an agent appointed by them to sell or otherwise dispose of Common Collateral
upon foreclosure, to cause the Grantors to deliver a transfer document in lieu
of foreclosure to the Senior Creditors or any nominee of the Senior Creditors,
to incur expenses in connection with such sale or disposition, and to exercise
all the rights and remedies of a mortgagee in any applicable jurisdiction and a
secured lender under the Uniform Commercial Code of any applicable jurisdiction
and of a secured creditor under Bankruptcy Laws of any applicable jurisdiction.
Upon the Discharge of Senior Claims, the Junior Representatives and the Junior
Collateral Agents, on behalf of themselves and the Junior Creditors, will not be
required to release their claims on any Common Collateral that has not been sold
or otherwise disposed of in connection with the Discharge of Senior Claims.

 

15

--------------------------------------------------------------------------------

 

 

(b)     The Junior Representatives and the Junior Collateral Agents on behalf of
themselves and the Junior Creditors, agree that solely as to the Common
Collateral, they and each of them will not, in connection with the exercise of
any right or remedy with respect to the Common Collateral, receive any Common
Collateral or Proceeds of any Common Collateral in respect of Junior Claims, or,
upon or in any Insolvency or Liquidation Proceeding (except under any plan of
reorganization approved by the Senior Creditors or as provided in Section 6.6)
with respect to any Grantor as debtor, take or receive any Common Collateral or
any Proceeds of Common Collateral in respect of Junior Claims, unless and until
the Discharge of Senior Claims has occurred. Without limiting the generality of
the foregoing, unless and until the Discharge of Senior Claims has occurred,
except as expressly provided in the proviso in clause (ii) of Section 3.1(a) or
Section 6.3, the sole right of the Junior Representatives, the Junior Collateral
Agents and the Junior Creditors with respect to the Common Collateral is to hold
a Lien on the Common Collateral in respect of Junior Claims pursuant to the
Junior Documents for the period and to the extent granted therein and to receive
a share of the Proceeds thereof, if any, after the Discharge of Senior Claims
has occurred. In addition to the foregoing, the Junior Creditors hereby
acknowledge that the Junior Indentures and the Junior Documents permit the
Company and the other Grantors to repay, in certain circumstances, Senior Claims
with Proceeds from the disposition of the Common Collateral prior to application
to repay the Junior Claims, and agree that to the extent the Senior Documents
require repayment of the Senior Claims with Proceeds from such dispositions, the
Company shall pay such proceeds to the Senior Creditors as so required and each
of the Junior Representatives, the Junior Collateral Agents and the Junior
Creditors will not take or receive such Proceeds until after so applied.

 

16

--------------------------------------------------------------------------------

 

 

(c)     Subject to the proviso in clause (ii) of Section 3.1(a), the Junior
Representatives and the Junior Collateral Agents, for themselves and on behalf
of the Junior Creditors, agree that the Junior Representatives, the Junior
Collateral Agents and the Junior Creditors will not take any action that would
hinder any exercise of remedies undertaken by the Senior Representatives, the
Senior Collateral Agents or the Senior Creditors with respect to the Common
Collateral under the Senior Documents, including any sale, lease, exchange,
transfer or other disposition of the Common Collateral, whether by foreclosure
or otherwise and shall release any and all claims in respect of such Common
Collateral (except for the right to receive the balance of Proceeds and to be
secured by the Common Collateral after Discharge of Senior Claims as described
in Section 4.1 and 5.1) so that it may be sold free and clear of the Liens of
the Junior Creditors, the Junior Collateral Agents and of the Junior
Representatives, on behalf of the Junior Creditors, and the Junior
Representatives and the Junior Collateral Agents, for themselves and on behalf
of any such Junior Creditors, shall, within ten (10) Business Days of written
request by any Senior Collateral Agent or any Senior Representative, execute and
deliver to the Controlling Senior Collateral Agent such termination statements,
releases and other documents as any Senior Collateral Agent or any Senior
Representative may request to effectively confirm such release and the Junior
Representatives and the Junior Collateral Agents, for themselves and on behalf
of the Junior Creditors, hereby irrevocably constitute and appoint each Senior
Representative and each Senior Collateral Agent and any officer or agent of the
Senior Representatives and the Senior Collateral Agents, with full power of
substitution, as their true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Junior Representative, Junior
Collateral Agent or such Junior Creditor or in the applicable Senior
Representative’s or Senior Collateral Agent’s own name, from time to time as
necessary, for the purpose of carrying out the terms of this Section 3.1(c), to
take any and all appropriate action and to execute any and all documents and
instruments that may be necessary to accomplish the purposes of this Section
3.1(c), including any termination statements, endorsements or other instruments
of transfer or release. In exercising rights and remedies with respect to the
Common Collateral, the Senior Representatives, the Senior Collateral Agents and
the Senior Creditors may enforce the provisions of the Senior Documents and
exercise remedies thereunder, all in such order and in such manner as necessary.
Such exercise and enforcement shall include the rights of an agent appointed by
them to sell or otherwise dispose of Common Collateral upon foreclosure, to
cause the Grantors to deliver a transfer document in lieu of foreclosure to the
Senior Creditors or any nominee of the Senior Creditors, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a mortgagee in any applicable jurisdiction and a secured creditor
under the Uniform Commercial Code or other laws of any applicable jurisdiction
and of a secured creditor under Bankruptcy Laws of any applicable jurisdiction.
The Junior Representatives and the Junior Collateral Agents for themselves and
on behalf of the Junior Creditors, hereby waive any and all rights they or the
Junior Creditors may have as a junior lien creditor or otherwise to object to
the manner in which the Senior Representatives, the Senior Collateral Agents or
the Senior Creditors seek to enforce or collect the Senior Claims or the Liens
granted in any of the Common Collateral in respect of Senior Claims, regardless
of whether any action or failure to act by or on behalf of the Senior
Representatives, the Senior Collateral Agents or Senior Creditors is adverse to
the interest of the Junior Creditors. The Junior Representatives and the Junior
Collateral Agents, for themselves and on behalf of the Junior Creditors, waive
the right to commence any legal action or assert in any legal action or in any
Insolvency or Liquidation Proceeding any claim against the Senior Creditors
seeking damages from the Senior Creditors or other relief, by way of specific
performance, injunction or otherwise, with respect to any action taken or
omitted by the Senior Creditors as permitted by this Agreement.

 

(d)     The Junior Representatives and the Junior Collateral Agents hereby
acknowledge and agree that no covenant, agreement or restriction contained in
any Junior Document shall be deemed to restrict in any way the rights and
remedies of the Senior Representatives, the Senior Collateral Agents or the
Senior Creditors with respect to the Common Collateral as set forth in this
Agreement and the Senior Documents, to the extent consistent with this
Agreement.

 

17

--------------------------------------------------------------------------------

 

 

3.2     Cooperation. Subject to the proviso in clause (ii) of Section 3.1(a),
the Junior Representatives and the Junior Collateral Agents, on behalf of
themselves and the Junior Creditors, agree that, unless and until the Discharge
of Senior Claims has occurred, they will not commence, or join with any Person
(other than the Senior Representatives, the Senior Creditors or the Senior
Collateral Agents upon the written request thereof) in commencing any
enforcement, collection, execution, levy or foreclosure action or proceeding
with respect to any Lien held by it in the Common Collateral under any of the
Junior Documents or otherwise in respect of the Junior Claims.

 

Section 4.     Payments.

 

4.1     Application of Proceeds. So long as the Discharge of Senior Claims has
not occurred, any Proceeds of any Common Collateral paid or payable to any
Senior Representative or any Senior Collateral Agent as provided in section
3.1(b) or pursuant to the enforcement of any Security Document or the exercise
of any right or remedy with respect to the Common Collateral under the Senior
Documents, together with all other Proceeds received by any Person (including
all funds received in respect of post-petition interest or fees and expenses) as
a result of any such enforcement or the exercise of any such remedial provision
or as a result of any distribution of or in respect of any Common Collateral (or
the Proceeds thereof whether or not expressly characterized as such) upon or in
any Insolvency or Liquidation Proceeding (except under any plan of
reorganization approved by the Senior Creditors or as provided in section 6.6)
with respect to any Grantor as debtor, shall be applied by the applicable Senior
Representative or Senior Collateral Agent to the Senior Claims in such order as
specified in the relevant Senior Document (including, without limitation, the
First Lien Intercreditor Agreement). Upon the Discharge of Senior Claims, the
Senior Representatives and/or the Senior Collateral Agents shall deliver to the
Junior Representatives any Proceeds of Common Collateral held by it in the same
form as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct, to be applied by the Junior Representatives
to the Junior Noteholder Claims in such order as specified in the Junior
Documents.

 

4.2     Payments Over. So long as the Discharge of Senior Claims has not
occurred, any Common Collateral or Proceeds thereof received by any Junior
Representative, any Junior Collateral Agent or any Junior Creditor in connection
with the exercise of any right or remedy (including set-off) relating to the
Common Collateral in contravention of this Agreement shall be segregated and
held in trust and forthwith paid over to the Controlling Senior Collateral Agent
for the benefit of the Senior Creditors in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct. If any Lien on Common Collateral for First Lien Indebtedness is void or
voidable and the Lien on the same Common Collateral of any Junior
Representative, any Junior Collateral Agent or any Junior Creditor is not void
or voidable, the Proceeds of such Lien received by any Junior Representative,
any Junior Collateral Agent or any Junior Creditor shall be segregated and held
in trust and forthwith paid over to the Controlling Senior Collateral Agent for
the benefit of the Senior Creditors in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct. The Controlling Senior Collateral Agent is hereby authorized to make any
such endorsements as agent for the Junior Representatives, the Junior Collateral
Agent or any such Junior Creditor. This authorization is coupled with an
interest and is irrevocable.

 

18

--------------------------------------------------------------------------------

 

 

Section 5.     Other Agreements.

 

5.1     Reserved.

 

5.2     Insurance. Unless and until the Discharge of Senior Claims has occurred,
the Senior Representatives, the Senior Collateral Agents and the Senior
Creditors shall have the sole and exclusive right, subject to the rights of the
Grantors under the Senior Documents including, without limitation, the First
Lien Intercreditor Agreement, to adjust settlement for any insurance policy
covering the Common Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding affecting
the Common Collateral. Unless and until the Discharge of Senior Claims has
occurred, all proceeds of any such policy and any such award if in respect of
the Common Collateral shall be paid to the Controlling Senior Collateral Agent
for the benefit of the Senior Creditors to the extent required under the Senior
Documents in respect of the Senior Claims and thereafter to the Junior Joint
Collateral Agent for the benefit of the Junior Creditors to the extent required
under the applicable Junior Documents and then to the owner of the subject
property or as a court of competent jurisdiction may otherwise direct. Subject
to Section 5.4, if any Junior Representative, any Junior Collateral Agent or any
Junior Creditor shall, at any time, receive any proceeds of any such insurance
policy or any such award in contravention of this Agreement, it shall pay such
proceeds over to the Controlling Senior Collateral Agent in accordance with the
terms of Section 4.2.

 

5.3     Designation of Subordination; Amendments to Junior Collateral Documents.

 

(a)     The Junior Representatives and the Junior Collateral Agents agree that
each Junior Collateral Document shall include the following language (or,
including in the case of any Junior Collateral Document entered into prior to
the date hereof, language to similar effect):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent pursuant to this Agreement and the exercise of
any right or remedy by the Collateral Agent hereunder are subject to the
provisions of the Second Amended and Restated Intercreditor Agreement, dated as
of October 31, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”), among K. Hovnanian
Enterprises, Inc., Hovnanian Enterprises, Inc., certain subsidiaries of
Hovnanian Enterprises, Inc. party thereto, and the Senior Creditors and Junior
Creditors named therein. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern.”

 

(b)     Unless and until the Discharge of Senior Claims has occurred, without
the prior written consent of the Senior Representatives, no Junior Collateral
Document may be amended, supplemented or otherwise modified or entered into to
the extent such amendment, supplement or modification, or the terms of any new
Junior Collateral Document, would be prohibited by or inconsistent with any of
the terms of this Agreement.

 

19

--------------------------------------------------------------------------------

 

 

5.4     Rights As Unsecured Creditors. Notwithstanding anything to the contrary
in this Agreement, the Junior Representatives, the Junior Collateral Agents and
the Junior Creditors may exercise rights and remedies as an unsecured creditors
against the Company, Hovnanian or any Subsidiary that has guaranteed the Junior
Claims in accordance with the terms of the Junior Documents and applicable law.
Nothing in this Agreement shall prohibit the receipt by any Junior
Representative, any Junior Collateral Agent or any Junior Creditors of the
required payments of interest and principal so long as such receipt is not (i)
the direct or indirect result of the exercise by any Junior Representative, any
Junior Collateral Agent or any Junior Creditor of rights or remedies as a
secured creditor in respect of Common Collateral or (ii) in violation of Section
3.1, 4.1, 5.2 or 6.3. In the event that any Junior Representative, any Junior
Collateral Agent or any Junior Creditor becomes a judgment lien creditor in
respect of Common Collateral as a result of its enforcement of its rights as an
unsecured creditor in respect of Junior Claims, such judgment lien shall be
subordinated to the Liens securing Senior Claims on the same basis as the other
Liens securing the Junior Claims are so subordinated to such Liens securing
Senior Claims under this Agreement. Nothing in this Agreement impairs or
otherwise adversely affects any rights or remedies the Senior Representatives,
the Senior Collateral Agents or the Senior Creditors may have with respect to
the Common Collateral.

 

5.5     Bailee for Perfection.

 

(a)     The Joint First Lien Collateral Agent agrees to hold the Pledged
Collateral that is part of the Common Collateral in its possession or control
(or in the possession or control of its agents or bailees) as bailee for the
Junior Joint Collateral Agent and any assignee solely for the purpose of
perfecting the security interest granted in such Pledged Collateral pursuant to
the Amended and Restated Junior Security Agreement and/or the Amended and
Restated Junior Pledge Agreement, subject to the terms and conditions of this
Section 5.5.

 

(b)     The Joint First Lien Collateral Agent agrees to hold the Deposit Account
Collateral that is part of the Common Collateral and controlled by the Joint
First Lien Collateral Agent for the Junior Joint Collateral Agent and any
assignee solely for the purpose of perfecting the security interest granted in
such Deposit Account Collateral pursuant to the Amended and Restated Junior
Security Agreement, in each case subject to the terms and conditions of this
Section 5.5. Upon Discharge of Senior Claims, the Joint First Lien Collateral
Agent shall continue to hold the Deposit Account Collateral that is part of the
Common Collateral and controlled by the Joint First Lien Collateral Agent
pursuant to this clause (b) until the Junior Joint Collateral Agent has obtained
control thereof for the purpose of perfecting its security interest.

 

(c)     Except as otherwise specifically provided herein (including, without
limitation, Sections 3.1 and 4.1), until the Discharge of Senior Claims has
occurred, the Senior Collateral Agents shall be entitled to deal with the
Pledged Collateral in accordance with the terms of the Senior Documents as if
the Liens under the Junior Collateral Documents did not exist. The rights of the
Junior Representatives, the Junior Collateral Agents and the Junior Creditors
with respect to such Pledged Collateral shall at all times be subject to the
terms of this Agreement.

 

(d)     The Senior Collateral Agents shall have no obligation whatsoever to the
Junior Representatives, the Junior Collateral Agents or any Junior Creditor to
assure that the Pledged Collateral is genuine or owned by any of the Grantors or
to protect or preserve rights or benefits of any Person or any rights pertaining
to the Common Collateral except as expressly set forth in this Section 5.5. The
duties or responsibilities of the Senior Collateral Agents under this Section
5.5 shall be limited solely to holding the Pledged Collateral as bailee for the
Junior Joint Collateral Agent for purposes of perfecting the Lien held by the
Junior Joint Collateral Agent.

 

20

--------------------------------------------------------------------------------

 

 

(e)     The Senior Collateral Agents shall not have by reason of the Junior
Collateral Documents or this Agreement or any other document a fiduciary
relationship in respect of any Junior Representative, any Junior Collateral
Agent or any Junior Creditor and each Junior Representative, each Junior
Collateral Agent and the Junior Creditors hereby waive and release the Joint
First Lien Collateral Agent from all claims and liabilities arising without
gross negligence or willful misconduct pursuant to the Joint First Lien
Collateral Agent’s role under this Section 5.5, as agent and bailee with respect
to the Common Collateral (other than its obligation to exercise reasonable care
in connection with any Common Collateral actually in its possession).

 

(f)     Upon Discharge of Senior Claims, the Joint First Lien Collateral Agent
shall deliver to the Junior Joint Collateral Agent, to the extent that it is
legally permitted to do so, the remaining Pledged Collateral (if any) together
with any necessary endorsements (or otherwise allow the Junior Joint Collateral
Agent to obtain control of such Pledged Collateral) or as a court of competent
jurisdiction may otherwise direct. The Company shall take such further action as
is required to effectuate the transfer contemplated hereunder. The Joint First
Lien Collateral Agent has no obligation to follow instructions from the Junior
Joint Collateral Agent in contravention of this Agreement. Without limiting the
foregoing, upon Discharge of Senior Claims, each Senior Representative will use
commercially reasonable efforts to promptly deliver an appropriate termination
or other notice confirming such Discharge of Senior Claims to the applicable
depositary bank, issuer of uncertificated securities or securities intermediary,
if any, with respect to the Deposit Account Collateral, money market mutual fund
or similar collateral, or securities account collateral.

 

(g)     Neither any Senior Representative, any Senior Collateral Agent nor any
Senior Creditor shall be required to marshal any present or future collateral
security for the Company’s or its Subsidiaries’ obligations to any Senior
Collateral Agent or any Senior Creditors under any Senior Agreement or the
Senior Collateral Documents or to resort to such collateral security or other
assurances of payment in any particular order, and all of their rights in
respect of such collateral security shall be cumulative and in addition to all
other rights, however existing or arising.

 

5.6     Additional Collateral. If any Lien is granted by any Grantor in favor of
the Senior Creditors or the Junior Creditors on any additional collateral, such
additional collateral shall also be subject to a Lien in favor of the Senior
Creditors and the Junior Notes Claimholders in the relative lien priority scheme
set forth in Section 2.1.

 

5.7     Collateral Agents; Collateral Documents. With respect to any and all
Senior Credit Agreement Collateral other than the Mortgaged Collateral, the
Senior Credit Agreement Collateral Agent shall act as collateral agent on behalf
of the Senior Credit Agreement Creditors. The Senior Credit Agreement Collateral
Agent shall separately document its Lien(s) on any and all Senior Credit
Agreement Collateral other than the Mortgaged Collateral. With respect to any
and all 1.125 Lien Collateral other than the Mortgaged Collateral, the 1.125
Lien Collateral Agent shall act as collateral agent on behalf of the Senior
Creditors under the 1.125 Lien Noteholder Documents. The Company shall
separately document the 1.125 Lien Collateral Agent’s Lien(s) on any and all
Senior Notes Collateral under the 1.125 Lien Noteholder Documents other than the
Mortgaged Collateral. With respect to any and all 1.25 Lien Collateral other
than the Mortgaged Collateral, the 1.25 Lien Collateral Agent shall act as
collateral agent on behalf of the Senior Creditors under the 1.25 Lien
Noteholder Documents. The Company shall separately document the 1.25 Lien
Collateral Agent’s Lien(s) on any and all Senior Notes Collateral under the 1.25
Lien Noteholder Documents other than the Mortgaged Collateral. With respect to
any and all 1.5 Lien Collateral other than the Mortgaged Collateral, the 1.5
Lien Collateral Agent shall act as collateral agent on behalf of the Senior
Creditors under the 1.5 Lien Noteholder Documents. The Company shall separately
document the 1.5 Lien Collateral Agent’s Lien(s) on any and all Senior Notes
Collateral under the 1.5 Lien Noteholder Documents other than the Mortgaged
Collateral. With respect to any and all Junior Noteholder Collateral, the Junior
Joint Collateral Agent or, in the case of any Mortgage Tax Collateral existing
as of the date hereof, the Mortgage Tax Collateral Agent shall act as collateral
agent on behalf of the Junior Creditors. The Company shall separately document
the Junior Joint Collateral Agent’s Lien(s) on any and all Junior Collateral
other than the Mortgage Tax Collateral existing as of the date hereof.

 

21

--------------------------------------------------------------------------------

 

 

Section 6.     Insolvency or Liquidation Proceedings.

 

6.1     Financing and Sale Issues.

 

(a)     If the Company or any other Grantor shall be subject to any Insolvency
or Liquidation Proceeding and any Senior Representative shall desire to permit
the use of cash collateral or to permit the Company or any other Grantor to
obtain financing under Section 363 or Section 364 of Title 11 of the United
States Code or any similar Bankruptcy Law (“DIP Financing”), then the Junior
Representatives and the Junior Collateral Agents, on behalf of themselves and
the Junior Creditors agree that (i) if the Senior Creditors consent (or are
deemed to have consented) to such use of cash collateral, the Junior
Representatives and the Junior Collateral Agents, on behalf of themselves and
the Junior Creditors, shall be deemed to have consented to such use of cash
collateral so long as the Junior Creditors receive (if requested) adequate
protection in the manner permitted in Section 6.3 and (ii) if the Senior
Creditors consent (or are deemed to have consented) to DIP Financing that
provides for priming of or pari passu treatment with the Senior Liens, the
Junior Representatives and the Junior Collateral Agents, on behalf of themselves
and the Junior Creditors, will not raise any objection to and shall be deemed to
have consented to such DIP Financing, and to the extent the Liens securing the
Senior Claims under the Senior Collateral Documents are subordinated or pari
passu with such DIP Financing, they will subordinate their Liens in the Common
Collateral to such DIP Financing (and all Obligations relating thereto) and the
Senior Claims on the same basis as the other Liens securing the Junior Claims
are subordinated to Liens securing Senior Claims under this Agreement.

 

(b)     The Junior Representatives and the Junior Collateral Agents, on behalf
of themselves and the Junior Creditors, agree that they will not raise any
objection to or oppose a sale of or other disposition of any Common Collateral
free and clear of its Liens or other claims under Section 363 of the Bankruptcy
Code if the Controlling Senior Collateral Agent, on behalf of the applicable
Senior Creditors, has consented to such sale or disposition of such assets so
long as the interests of the Junior Representatives, the Junior Collateral
Agents and the Junior Creditors in the Common Collateral attach to the Proceeds
in the relative priority scheme set forth in Section 2.1 and subject to the
terms of this Agreement.

 

22

--------------------------------------------------------------------------------

 

 

6.2     Relief from the Automatic Stay. Until the Discharge of Senior Claims has
occurred, the Junior Representatives and the Junior Collateral Agents, on behalf
of themselves and the Junior Creditors, agree that none of them shall seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Common Collateral, without the prior
written consent of, the Controlling Senior Representative.

 

6.3     Adequate Protection. The Junior Representatives and the Junior
Collateral Agents, on behalf of themselves and the Junior Creditors, agree that
none of them shall contest (or support any other Person contesting) (a) any
request by any of the Senior Representatives, the Senior Collateral Agents or
the Senior Creditors for adequate protection or (b) any objection by any Senior
Representative, any Senior Collateral Agent or the Senior Creditors to any
motion, relief, action or proceeding based on any Senior Representative’s, any
Senior Collateral Agent’s or the Senior Creditors’ claiming a lack of adequate
protection. Notwithstanding the foregoing, in any Insolvency or Liquidation
Proceeding, (i) any Junior Representative on behalf of itself and its Junior
Creditors, may seek or request adequate protection in the form of a replacement
Lien on collateral, provided that the Senior Creditors are granted a Lien on
such collateral before or at the same time the Junior Creditors are granted a
Lien on such collateral and that such Lien shall be subordinated to the Senior
Liens and any DIP Financing permitted under Section 6.1 (and all Obligations
relating thereto) on the same basis as the other Liens securing the Junior
Claims are so subordinated to the Liens securing the First Lien Indebtedness
under this Agreement and (ii) in the event that any Junior Representative, on
behalf of itself or any Junior Creditor, seeks or requests adequate protection
and such adequate protection is granted in the form of collateral securing the
Junior Claims, such Liens shall be subordinated to the Liens on such collateral
securing the First Lien Indebtedness and any such DIP Financing (and all
Obligations relating thereto) and any other Liens granted to the Senior
Creditors as adequate protection on the same basis as the other Liens securing
the Junior Claims are so subordinated to such Liens securing the Senior Claims
under this Agreement and such collateral shall be included in and be part of the
Common Collateral. Except as provided in this Section, the Junior
Representatives and the Junior Collateral Agents, on behalf of themselves and
the Junior Creditors, further agree that they will not seek or accept any
payments of adequate protection or any payments under Bankruptcy Code Section
362(d)(3)(B).

 

6.4     No Waiver; Voting Restrictions. Nothing contained herein shall prohibit
or in any way limit any Senior Representative, any Senior Collateral Agent or
any other Senior Creditor from objecting in any Insolvency or Liquidation
Proceeding or otherwise to any action taken by the Junior Representatives, the
Junior Collateral Agents or any of the Junior Creditors, including the seeking
by the Junior Representatives, the Junior Collateral Agents or any Junior
Creditor of adequate protection or the asserting by the Junior Representatives,
the Junior Collateral Agents or any Junior Creditor of any of its rights and
remedies under the Junior Documents or otherwise. In any Insolvency or
Liquidation Proceeding, neither the Junior Representatives, the Junior
Collateral Agents nor any Junior Creditor shall vote any Junior Claim in favor
of any plan of reorganization (of any Grantor) unless (i) such plan provides for
payment in full in cash of the First Lien Indebtedness, (ii) such plan provides
for the treatment of the Senior Claims in a manner that preserves the relative
lien priority of the Senior Claims over the Junior Claims to at least the same
extent as set forth in this Agreement or (iii) such plan is approved by the
Senior Creditors (to the extent such approval is required from the Senior
Representatives or the Senior Collateral Agent, acting at the direction of the
required Senior Credit Agreement Lenders, Senior Noteholders or other Senior
Creditors, as applicable).

 

23

--------------------------------------------------------------------------------

 

 

6.5     Preference Issues; Recovery. If any Senior Creditor is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of the Company or any other Grantor (or any trustee, receiver or
similar person therefor), because the payment of such amount was declared to be
fraudulent or preferential in any respect or for any other reason, any amount,
whether received as proceeds of security, enforcement of any right of set-off or
otherwise (a “Recovery”), then the Senior Claims shall be reinstated to the
extent of such Recovery and deemed to be outstanding as if such payment had not
occurred and the Senior Creditors shall be entitled to a Discharge of Senior
Claims with respect to all such recovered amounts. If this Agreement shall have
been terminated prior to such Recovery, this Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto.

 

6.6     Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, both on account of
Senior Claims and on account of Junior Claims, then, to the extent the debt
obligations distributed on account of the Senior Claims and on account of the
Junior Claims are secured by Liens upon the same property, the provisions of
this Agreement will survive the distribution of such debt obligations pursuant
to such plan and will apply with like effect to the Liens securing such debt
obligations.

 

6.7     Application. This Agreement shall be applicable and the terms hereof
shall survive and shall continue in full force and effect prior to or after the
commencement of any Insolvency or Liquidation Proceeding. All references herein
to any Grantor shall apply to any trustee for such Person and such Person as
debtor in possession. The relative rights as to the Common Collateral and
Proceeds thereof shall continue after the filing thereof on the same basis as
prior to the date of the petition, subject to any court order approving the
financing of, or use of cash collateral by, any Grantor.

 

6.8     Expense Claims. None of the Junior Collateral Agents, the Junior
Representatives or any Junior Creditor will assert or enforce, at any time prior
to the Discharge of Senior Claims, any claim under §506(c) of the Bankruptcy Law
senior to or on a parity with the Liens in favor of the Senior Representatives,
the Senior Collateral Agents and the Senior Creditors for costs or expenses of
preserving or disposing of any Common Collateral.

 

6.9     Post-Petition Claims.   None of the Junior Collateral Agents, the Junior
Representatives or any Junior Creditor shall oppose or seek to challenge any
claim by any Senior Representative, any Senior Collateral Agent or any Senior
Creditor for allowance in any Insolvency or Liquidation Proceeding of Senior
Claims consisting of post-petition interest, fees, including legal fees,
expenses or indemnities to the extent of the value of the Lien in favor of the
Senior Representatives, the Senior Collateral Agents and the Senior Creditors,
without regard to the existence of the Lien of the Junior Representatives or the
Junior Collateral Agents, on behalf of the Junior Creditors, on the Common
Collateral.

 

(b)     None of the Senior Representatives, the Senior Collateral Agents or any
other Senior Creditor shall oppose or seek to challenge any claim by any Junior
Representative or any Junior Creditor for allowance in any Insolvency or
Liquidation Proceeding of Junior Claims consisting of post-petition interest,
fees, including legal fees, expenses or indemnities to the extent of the value
of the Lien of the Junior Representatives on behalf of the Junior Creditors on
the Common Collateral (after taking into account the Liens in favor of the
Senior Representatives, the Senior Collateral Agents and the Senior Creditors).

 

24

--------------------------------------------------------------------------------

 

 

Section 7.      Reliance; Waivers; etc.

 

7.1       [Reserved].

 

7.2     No Warranties or Liability. The Junior Representatives and the Junior
Collateral Agents, on behalf of themselves and the Junior Creditors are deemed
to, acknowledge and agree that each of the Senior Representatives, the Senior
Collateral Agents and the Senior Creditors have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Senior
Noteholder Documents, the ownership of any Common Collateral or the perfection
or priority of any Liens thereon. The Senior Creditors will be entitled to
manage and supervise their respective loans, securities and extensions of credit
under the Senior Documents in accordance with law and as they may otherwise, in
their sole discretion, deem appropriate, and the Senior Creditors (including the
Senior Noteholders and the Senior Credit Agreement Lenders) may manage their
loans, securities and extensions of credit without regard to any rights or
interests that the Junior Representatives or any of the Junior Creditors have in
the Common Collateral or otherwise, except as otherwise provided in this
Agreement. None of the Senior Representatives or the Senior Collateral Agents
shall have any duty to the Junior Representatives, the Junior Collateral Agents
or any of the Junior Creditors to act or refrain from acting in a manner that
allows, or results in, the occurrence or continuance of an event of default or
default under any agreements with the Company or any Subsidiary thereof
(including the Junior Documents), regardless of any knowledge thereof that they
may have or be charged with. Except as expressly set forth in this Agreement,
the Senior Representatives, the Senior Collateral Agents, the Senior Creditors,
the Junior Representatives, the Junior Collateral Agents and the Junior
Creditors have not otherwise made to each other nor do they hereby make to each
other any warranties, express or implied, nor do they assume any liability to
each other with respect to (a) the enforceability, validity, value or
collectability of any of the Junior Claims, the Senior Claims or any guarantee
or security which may have been granted to any of them in connection therewith,
(b) the Company’s, the Grantors’ or any Subsidiary’s title to or right to
transfer any of the Common Collateral or (c) any other matter except as
expressly set forth in this Agreement.

 

7.3     Obligations Unconditional. All rights, interests, agreements and
obligations of the Senior Representatives, the Senior Collateral Agents, and the
Senior Creditors, and the Junior Representatives, the Junior Collateral Agents
and the Junior Creditors, respectively, hereunder shall remain in full force and
effect irrespective of:

 

(a)     any lack of validity or enforceability of any Senior Documents or any
Junior Documents;

 

(b)     any change in the time, manner or place of payment of, or in any other
terms of, all or any of the Senior Claims or Junior Claims, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of the Senior Agreement
or any other Senior Document or of the terms of the Junior Indentures or any
other Junior Document;

 

25

--------------------------------------------------------------------------------

 

 

(c)     any exchange of any security interest in any Common Collateral or any
other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior Claims
or Junior Claims or any guarantee thereof;

 

(d)     the commencement of any Insolvency or Liquidation Proceeding in respect
of the Company or any other Grantor; or

 

(e)     any other circumstances that otherwise might constitute a defense
available to, or a discharge of, Hovnanian, the Company or any other Grantor in
respect of the Senior Claims, or of the Junior Representatives, the Junior
Collateral Agents or any Junior Creditor in respect of this Agreement.

 

Section 8.      Miscellaneous.

 

8.1     Continuing Nature of this Agreement; Severability. This Agreement shall
continue to be effective until the Discharge of Senior Claims shall have
occurred. This is a continuing agreement of Lien subordination and the Senior
Creditors may continue, at any time and without notice to the Junior
Representatives, the Junior Collateral Agents or any Junior Creditor, to extend
credit and other financial accommodations and lend monies to or for the benefit
of, or to hold the securities of, the Company or any other Grantor constituting
Senior Claims in reliance hereon. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

8.2     Amendments; Waivers.   No amendment, modification or waiver of any of
the provisions of this Agreement by the Junior Representatives, the Junior
Collateral Agents, the Senior Representatives or the Senior Collateral Agents
shall be deemed to be made unless the same shall be in writing signed on behalf
of the party making the same or its authorized agent and each waiver, if any,
shall be a waiver only with respect to the specific instance involved and shall
in no way impair the rights of the parties making such waiver or the obligations
of the other parties to such party in any other respect or at any other time.
The Company and other Grantors shall not have any right to consent to or approve
any amendment, modification or waiver of any provision of this Agreement except
to the extent their rights are affected.

 

26

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding anything in this Section 8.2 to the contrary, this
Agreement may be amended, supplemented or otherwise modified from time to time
at the request of the Company, at the Company’s expense, and without the consent
of the Senior Representatives, the Senior Collateral Agents, any Senior
Creditor, the Junior Representatives, the Junior Collateral Agents or any Junior
Creditor to (i) add other parties holding Future Second Lien Indebtedness (or
any agent or trustee therefor) and Future First Lien Indebtedness (or any agent
or trustee therefor) in each case to the extent such Indebtedness is not
prohibited by any Senior Document or any Junior Document, (ii) in the case of
Future Second Lien Indebtedness, (A) establish that the Lien on the Common
Collateral securing such Future Second Lien Indebtedness shall be junior and
subordinate in all respects to the Liens on the Common Collateral securing any
Senior Claims and shall share in the benefits of the Common Collateral equally
and ratably with all Liens on the Common Collateral securing any Junior Claims
and (B) provide to the holders of such Future Second Lien Indebtedness (or any
agent or trustee therefor) the comparable rights and benefits as are provided to
the holders of Junior Claims under this Agreement and (iii) in the case of
Future First Lien Indebtedness, (A) establish that the Lien on the Common
Collateral securing such Future First Lien Indebtedness shall be superior in all
respects to all Liens on the Common Collateral securing any Junior Claims and
shall share in the benefits of the Common Collateral with all Liens on the
Common Collateral securing any Senior Claims in the manner set forth in and
contemplated by the First Lien Intercreditor Agreement, (B) provide to the
holders of such Future First Lien Indebtedness (or any agent or trustee thereof)
the comparable rights and benefits as are provided to the holders of Senior
Claims under this Agreement, in each case so long as such modifications do not
expressly violate the provisions of the Senior Documents or the Junior Documents
and (C) provide, in connection with a joinder or amendment to the First Lien
Intercreditor Agreement, that the agent or trustee for the applicable Credit
Facility may, in accordance with the terms of such First Lien Intercreditor
Agreement, act as representative of all Senior Creditors under this Agreement by
succeeding to the role of Controlling Senior Lien Collateral Agent hereunder
(other than with respect to matters that relate solely to the applicable Senior
Agreements). Any such additional party, the Senior Representatives, the Senior
Collateral Agents, the Junior Representatives and the Junior Collateral Agents
shall be entitled to conclusively rely solely on an Officers’ Certificate (as
defined in the Senior Indentures) delivered to the Senior Representatives, the
Senior Collateral Agents, the Junior Representatives and the Junior Collateral
Agents that such amendment, supplement or other modification is authorized or
permitted by, and complies with the provisions of, this Agreement, the Security
Documents, the Senior Agreements and the Junior Agreements and that all
conditions precedent in such documents to such amendment, supplement or other
modification have been complied with.

 

8.3     Information Concerning Financial Condition of the Company and the
Subsidiaries.   The Senior Representatives, the Senior Collateral Agents and the
Senior Creditors, on the one hand, and the Junior Representatives, the Junior
Collateral Agents and the Junior Creditors, on the other hand, shall each be
responsible for keeping themselves informed of (i) the financial condition of
Hovnanian, the Company and the Subsidiaries and all endorsers and/or guarantors
of the Junior Claims or the Senior Claims and (ii) all other circumstances
bearing upon the risk of nonpayment of the Junior Claims or the Senior Claims.

 

(b)     The Senior Representatives, the Senior Collateral Agents and the Senior
Creditors shall have no duty to advise the Junior Representatives, the Junior
Collateral Agents or any Junior Creditors of information known to it or them
regarding such condition or any such circumstances or otherwise. In the event
that any Senior Representative, any Senior Collateral Agent or any of the Senior
Creditors, in its or their sole discretion, undertakes at any time or from time
to time to provide any such information to any Junior Representative, any Junior
Collateral Agent or any Junior Creditor, it or they shall be under no obligation
(w) to make, and the Senior Representatives, the Senior Collateral Agents and
the Senior Creditors shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided, (x) to provide any additional
information or to provide any such information on any subsequent occasion, (y)
to undertake any investigation or (z) to disclose any information that, pursuant
to accepted or reasonable commercial finance practices, such party wishes to
maintain confidential or is otherwise required to maintain confidential.

 

27

--------------------------------------------------------------------------------

 

 

(c)     The Junior Representatives, the Junior Collateral Agents and the Junior
Creditors shall have no duty to advise any Senior Representative, any Senior
Collateral Agent or any Senior Creditors of information known to it or them
regarding such condition or any such circumstances or otherwise. In the event
that any Junior Representative, any Junior Collateral Agent or any of the Junior
Creditors, in its or their sole discretion, undertakes at any time or from time
to time to provide any such information to the Senior Representatives, the
Senior Collateral Agents or any Senior Creditor, it or they shall be under no
obligation (w) to make, and the Junior Representatives, the Junior Collateral
Agents and the Junior Creditors shall not make, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided, (x)
to provide any additional information or to provide any such information on any
subsequent occasion, (y) to undertake any investigation or (z) to disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

 

8.4     Subrogation. The Junior Representatives and the Junior Collateral
Agents, on behalf of themselves and the Junior Creditors, hereby agree not to
assert or enforce any rights of subrogation they may acquire as a result of any
payment hereunder until the Discharge of Senior Claims has occurred.

 

8.5     Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Creditors may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Claims as the Senior
Creditors, in their sole discretion, deem appropriate, consistent with the terms
of the Senior Documents. Except as otherwise provided herein, the Junior
Representatives and the Junior Collateral Agents, on behalf of themselves and
the Junior Creditors, assent to any such extension or postponement of the time
of payment of the Senior Claims or any part thereof and to any other indulgence
with respect thereto, to any substitution, exchange or release of any security
that may at any time secure any part of the Senior Claims and to the addition or
release of any other Person primarily or secondarily liable therefor.

 

8.6     Consent to Jurisdiction; Waivers. The parties hereto consent to the
jurisdiction of any state or federal court located in New York, New York, and
consent that all service of process may be made by registered mail directed to
such party as provided in Section 8.7 for such party. Service so made shall be
deemed to be completed three days after the same shall be posted as aforesaid.
The parties hereto waive any objection to any action instituted hereunder in any
such court based on forum non conveniens, and any objection to the venue of any
action instituted hereunder in any such court. Each of the parties hereto waives
any right it may have to trial by jury in respect of any litigation based on, or
arising out of, under or in connection with this Agreement, or any course of
conduct, course of dealing, verbal or written statement or action of any party
hereto in connection with the subject matter hereof.

 

28

--------------------------------------------------------------------------------

 

 

8.7     Notices. (a) All notices to the Junior Creditors and the Senior
Creditors permitted or required under this Agreement may be sent to the Junior
Representatives and the Senior Representatives, respectively. Unless otherwise
specifically provided herein, any notice or other communication herein required
or permitted to be given shall be in writing and may be personally served,
telecopied or sent by electronic mail, courier service or U.S. mail and shall be
deemed to have been given when delivered in person or by courier service, upon
receipt of a telecopy or electronic mail or four Business Days after deposit in
the U.S. mail (registered or certified, with postage prepaid and properly
addressed). For the purposes hereof, the addresses of the parties hereto shall
be as set forth below each party’s name on the signature pages hereto, or, as to
each party, at such other address as may be designated by such party in a
written notice to all of the other parties. Notices to the Senior
Representatives and the Senior Collateral Agents shall be deemed received when
actually received by a Responsible Officer thereof.

 

(b)     The Senior Representatives, the Senior Collateral Agents, the Junior
Representatives and the Junior Collateral Agents agree to accept and act upon
instructions or directions pursuant to the Senior Documents and the Junior
Documents, as applicable, sent by unsecured e-mail, facsimile transmission or
other similar unsecured electronic methods. None of the Senior Representatives,
the Senior Collateral Agents, the Junior Representatives or the Junior
Collateral Agents shall be liable for any losses, costs or expenses arising
directly or indirectly from their reliance upon and compliance with such
instructions notwithstanding such instructions conflict or are inconsistent with
a subsequent written instruction. The party providing electronic instructions
agrees to assume all risks arising out of the use of such electronic methods to
submit instructions and directions to the Senior Representatives, the Senior
Collateral Agents, the Junior Representatives or the Junior Collateral Agents,
including without limitation the risk of the Senior Representatives, the Senior
Collateral Agents, the Junior Representatives or the Junior Collateral Agents
acting on unauthorized instructions, and the risk or interception and misuse by
third parties.

 

8.8     Further Assurances. Each of the Junior Representatives and the Junior
Collateral Agents, on behalf of itself and the Junior Creditors, and the Senior
Representatives and the Senior Collateral Agents, on behalf of itself and the
Senior Creditors, agrees that each of them, at the expense of the Company, shall
take such further action and shall execute and deliver to the Senior
Representatives, the Senior Collateral Agents and the Senior Creditors such
additional documents and instruments (in recordable form, if requested) as the
Senior Representatives, the Senior Collateral Agents or the Senior Creditors may
reasonably request to effectuate the terms of and the Lien priorities
contemplated by this Agreement.

 

8.9     Company Notice of the Discharge of Senior Claims. The Company shall
provide prompt written notice to the Junior Representatives of any Discharge of
the Senior Claims.

 

8.10     Governing Law. This Agreement has been delivered and accepted at and
shall be deemed to have been made at New York, New York and shall be governed by
and interpreted, and the rights and liabilities of the parties bound hereby
determined, in accordance with the laws of the State of New York.

 

8.11     Binding on Successors and Assigns. This Agreement shall be binding upon
the Senior Representatives, the Senior Collateral Agents, the Senior Creditors,
the Junior Representatives, the Junior Collateral Agents, the Junior Creditors,
Hovnanian, the Company, the Grantors and their respective permitted successors
and assigns.

 

29

--------------------------------------------------------------------------------

 

 

8.12     Specific Performance. The Senior Representatives or the Senior
Collateral Agents, on behalf of themselves and the Senior Creditors, may demand
specific performance of this Agreement. Subject to the rights, benefits,
protections, indemnifications and immunities afforded to the Junior
Representatives and the Junior Collateral Agents in the Junior Documents, as
applicable, the Junior Creditors are hereby deemed to irrevocably waive any
defense based on the adequacy of a remedy at law to bar the remedy of specific
performance in any action that may be brought by the Senior Representatives or
the Senior Collateral Agents.

 

8.13     Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

 

8.14     Counterparts; Telecopy Signatures. This Agreement may be signed in any
number of counterparts each of which shall be an original, but all of which
together shall constitute one and the same instrument; and, delivery of executed
signature pages hereof by telecopy transmission or other electronic transmission
in .pdf or similar format, from one party to another shall constitute effective
and binding execution and delivery of this Agreement by such party.

 

8.15     Authorization. By its signature, each Person executing this Agreement
on behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

 

8.16     No Third Party Beneficiaries; Successors and Assigns. This Agreement
and the rights and benefits hereof shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns and
shall inure to the benefit of each of, and be binding upon, the holders of
Senior Claims and Junior Claims. No other Person shall have or be entitled to
assert rights or benefits hereunder.

 

8.17     Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding. All
references to the Company or any other Grantor shall include the Company or any
other Grantor as debtor and debtor-in-possession and any receiver or trustee for
the Company or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.

 

8.18     Senior Representatives, Senior Collateral Agents, Junior
Representatives and Junior Collateral Agents. It is understood and agreed that
(a) Wilmington Trust, National Association is entering into this Agreement as
Senior Credit Agreement Administrative Agent and Senior Credit Agreement
Collateral Agent and the rights, benefits, protections, indemnifications and
immunities afforded to the Senior Credit Agreement Administrative Agent and
Senior Credit Agreement Collateral Agent, respectively, in the Senior Credit
Agreement shall apply to the Senior Credit Agreement Administrative Agent and
Senior Credit Agreement Collateral Agent, respectively, hereunder, (b)
Wilmington Trust, National Association is entering into this Agreement as 1.125
Lien Trustee and 1.125 Lien Collateral Agent and the rights, benefits,
protections, indemnifications and immunities afforded to the 1.125 Lien Trustee
and the 1.125 Lien Collateral Agent, respectively, in the 1.125 Lien Indenture
and the 1.125 Lien Collateral Documents shall apply to the 1.125 Lien Trustee
and the 1.125 Lien Collateral Agent, respectively, hereunder, (c) Wilmington
Trust, National Association is entering into this Agreement as 1.25 Lien Trustee
and 1.25 Lien Collateral Agent and the rights, benefits, protections,
indemnifications and immunities afforded to the 1.25 Lien Trustee and the 1.25
Lien Collateral Agent, respectively, in the 1.25 Lien Indenture and the 1.25
Lien Collateral Documents shall apply to the 1.25 Lien Trustee and the 1.25 Lien
Collateral Agent, respectively, hereunder, (d) Wilmington Trust, National
Association is entering into this Agreement as 1.5 Lien Trustee and 1.5 Lien
Collateral Agent and the rights, benefits, protections, indemnifications and
immunities afforded to the 1.5 Lien Trustee and the 1.5 Lien Collateral Agent,
respectively, in the 1.5 Lien Indenture and the 1.5 Lien Collateral Documents
shall apply to the 1.5 Lien Trustee and the 1.5 Lien Collateral Agent,
respectively, hereunder, (e) Wilmington Trust, National Association is entering
into this Agreement as 10.000% Junior Trustee and 10.000% Junior Collateral
Agent and the rights, benefits, protections, indemnifications and immunities
afforded to the 10.000% Junior Trustee and the 10.000% Junior Collateral Agent,
respectively, in the 10.000% Junior Indenture and the Junior Collateral
Documents shall apply to the 10.000% Junior Trustee and the 10.000% Junior
Collateral Agent, respectively, hereunder, (f) Wilmington Trust, National
Association is entering into this Agreement as 10.500% Junior Trustee and
10.500% Junior Collateral Agent and the rights, benefits, protections,
indemnifications and immunities afforded to the 10.500% Junior Trustee and
10.500% Junior Collateral Agent, respectively, in the 10.500% Junior Indenture
and the Junior Collateral Documents shall apply to the 10.500% Junior Trustee
and the 10.500% Junior Collateral Agent, respectively, hereunder, (g) Wilmington
Trust, National Association is entering into this Agreement as Junior Joint
Collateral Agent and the rights, benefits, protections, indemnifications and
immunities afforded to the Junior Joint Collateral Agent in the Junior
Collateral Documents shall apply to the Junior Joint Collateral Agent hereunder
and (h) Wilmington Trust, National Association is entering into this Agreement
as Mortgage Tax Collateral Agent and the rights, benefits, protections,
indemnifications and immunities afforded to the Mortgage Tax Collateral Agent in
the Mortgage Tax Collateral Agency Agreement shall apply to the Mortgage Tax
Collateral Agent hereunder.

 

30

--------------------------------------------------------------------------------

 

 

The permissive authorizations, entitlements, powers and rights granted to each
of the Senior Representatives and the Senior Collateral Agents herein shall not
be construed as duties. Any exercise of discretion on behalf of the Senior
Representatives or the Senior Collateral Agents shall be exercised in accordance
with the terms of the Senior Documents, as applicable.

 

The permissive authorizations, entitlements, powers and rights granted to each
of the Junior Representatives and the Junior Collateral Agents herein shall not
be construed as duties. Any exercise of discretion on behalf of the Junior
Representatives or the Junior Collateral Agents shall be exercised in accordance
with the terms of the Junior Documents.

 

Pursuant to Section 9.01 of the each of the Junior Indentures, each of the
Junior Representatives and the Junior Collateral Agents are executing this
Agreement in reliance upon the authorization and direction of the Junior
Noteholders contained therein.

 

8.19     Designations. For purposes of the provisions hereof, the Senior
Indentures and the Junior Indentures requiring the Company to designate
Indebtedness for the purposes of the term “First Lien Indebtedness,” any such
designation shall be sufficient if the relevant designation is set forth in
writing, signed on behalf of the Company by an officer thereof and delivered to
the Senior Representatives and the Junior Representatives. For all purposes
hereof and the Junior Indentures, the Company hereby designates the Indebtedness
incurred pursuant to the Senior Documents as First Lien Indebtedness.

 

31

--------------------------------------------------------------------------------

 

 

8.20     Relative Rights; Conflict. Notwithstanding anything in this Agreement
to the contrary, nothing in this Agreement is intended to or will (a) amend,
waive or otherwise modify the provisions of any Senior Agreement, any Junior
Agreement or any other Senior Documents or Junior Documents entered into in
connection with the Senior Agreements or the Junior Agreements or permit the
Company or any Subsidiary to take any action, or fail to take any action, to the
extent such action or failure would otherwise constitute a breach of, or default
under, the Senior Agreements, the Junior Agreements or any other Senior
Documents entered into in connection with the Senior Agreements or the Junior
Agreements or any other Junior Documents entered into in connection with the
Junior Agreements, (b) change the relative priorities of the Senior Claims or
the Liens granted under the Senior Documents on the Common Collateral (or any
other assets) as among the Senior Creditors, (c) otherwise change the relative
rights of the Senior Creditors in respect of the Common Collateral as among such
Senior Creditors or (d) obligate the Company or any Subsidiary to take any
action, or fail to take any action, that would otherwise constitute a breach of,
or default under, the Senior Agreements or any other Senior Document entered
into in connection with the Senior Agreements or the Junior Agreements or any
other Junior Document entered into in connection with the Junior Agreements. For
the avoidance of doubt and notwithstanding anything in this Agreement to the
contrary, the relative rights and obligations of the Senior Credit Agreement
Administrative Agent, the Senior Credit Agreement Collateral Agent, the Senior
Representatives, the Senior Collateral Agents and the Senior Creditors (as
amongst themselves) with respect to any Common Collateral shall be governed by
the terms of the First Lien Intercreditor Agreement and in the event of any
conflict between the First Lien Intercreditor Agreement, on the one hand, and
this Agreement, on the other hand, the provisions of the First Lien
Intercreditor Agreement shall control. As it relates to matters between the
Junior Representatives, the Junior Collateral Agents and the Junior Creditors,
on the one hand, and the Senior Representatives, the Senior Collateral Agents
and the Senior Creditors, on the other hand, in any conflict between the
provisions of this Agreement and the Senior Documents or the Junior Documents,
this Agreement shall govern, except with respect to the rights, benefits,
protections, indemnifications and immunities of Wilmington Trust, National
Association.

 

[SIGNATURE PAGES FOLLOW]

 

32

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Intercreditor Agreement to be duly executed and delivered as of the date first
above written.

 

 

 

Notice Address:

 

Wilmington Trust, National

Association

 

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attention: K. Hovnanian

Administrator

Telecopy: 612-217-5651

Senior Credit Agreement Collateral Agent

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as Senior Credit Agreement Collateral Agent

 

 

By:  /s/ Nedine P. Sutton                                                 

Name: Nedine P. Sutton

Title:   Vice President

 

[Signature Page to Amended and Restated Intercreditor Agreement]

33

--------------------------------------------------------------------------------

 

 

Notice Address:

 

Wilmington Trust, National

Association

 

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-1600

Attention: K. Hovnanian

Administrator

Telecopy: 302-636-4149

1.125 Lien Trustee

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as 1.125 Lien Trustee

 

 

By:  /s/ Nedine P. Sutton                                                 

Name: Nedine P. Sutton

Title:   Vice President

       

Notice Address:

 

Wilmington Trust, National

Association

 

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-1600

Attention: K. Hovnanian

Administrator

Telecopy: 302-636-4149

1.125 Lien Collateral Agent

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as 1.125 Lien Collateral Agent

 

 

By:  /s/ Nedine P. Sutton                                                 

Name: Nedine P. Sutton

Title:   Vice President

 

[Signature Page to Amended and Restated Intercreditor Agreement]

34

--------------------------------------------------------------------------------

 

 

Notice Address:

 

Wilmington Trust, National

Association

 

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-1600

Attention: K. Hovnanian

Administrator

Telecopy: 302-636-4149

1.25 Lien Trustee

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as 1.25 Lien Trustee

 

 

By:  /s/ Nedine P. Sutton                                                 

Name: Nedine P. Sutton

Title:   Vice President

 

       

Notice Address:

 

Wilmington Trust, National

Association

 

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-1600

Attention: K. Hovnanian

Administrator

Telecopy: 302-636-4149

1.25 Lien Collateral Agent

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as 1.25 Lien Collateral Agent

 

 

By:  /s/ Nedine P. Sutton                                                 

Name: Nedine P. Sutton

Title:   Vice President

 

[Signature Page to Amended and Restated Intercreditor Agreement]

35

--------------------------------------------------------------------------------

 

 

Notice Address:

 

Wilmington Trust, National

Association

 

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-1600

Attention: K. Hovnanian

Administrator

Telecopy: 302-636-4149

1.5 Lien Trustee

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as 1.5 Lien Trustee

 

 

By:  /s/ Nedine P. Sutton                                                 

Name: Nedine P. Sutton

Title:   Vice President

       

Notice Address:

 

Wilmington Trust, National

Association

 

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-1600

Attention: K. Hovnanian

Administrator

Telecopy: 302-636-4149

1.5 Lien Collateral Agent

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as 1.5 Lien Collateral Agent

 

 

By:  /s/ Nedine P. Sutton                                                 

Name: Nedine P. Sutton

Title:   Vice President

       

Notice Address:

 

Wilmington Trust, National

Association

 

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-1600

Attention: K. Hovnanian

Administrator

Telecopy: 302-636-4149

Joint First Lien Collateral Agent

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as Joint First Lien Collateral Agent

 

 

By:  /s/ Nedine P. Sutton                                                 

Name: Nedine P. Sutton

Title:   Vice President

 

[Signature Page to Amended and Restated Intercreditor Agreement]

36

--------------------------------------------------------------------------------

 

 

Notice Address:

 

Wilmington Trust, National

Association

 

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-1600

Attention: K. Hovnanian

Administrator

Telecopy: 302-636-4149

Mortgage Tax Collateral Agent

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as Mortgage Tax Collateral Agent

 

 

By:  /s/ Nedine P. Sutton                                                 

Name: Nedine P. Sutton

Title:   Vice President

 

[Signature Page to Amended and Restated Intercreditor Agreement]

37

--------------------------------------------------------------------------------

 

 

Notice Address:

 

Wilmington Trust, National

Association

 

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-1600

Attention: K. Hovnanian

Administrator

Telecopy: 302-636-4149

10.000% Junior Trustee

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as 10.000% Junior Trustee

 

 

By:  /s/ Nedine P. Sutton                                                 

Name: Nedine P. Sutton

Title:   Vice President

       

Notice Address:

 

Wilmington Trust, National

Association

 

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-1600

Attention: K. Hovnanian

Administrator

Telecopy: 302-636-4149

10.000% Junior Collateral Agent

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as 10.000% Junior Collateral Agent

 

 

By:  /s/ Nedine P. Sutton                                                 

Name: Nedine P. Sutton

Title:   Vice President

       

Notice Address:

 

Wilmington Trust, National

Association

 

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-1600

Attention: K. Hovnanian

Administrator

Telecopy: 302-636-4149

10.500% Junior Trustee

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as 10.500% Junior Trustee

 

 

By:  /s/ Nedine P. Sutton                                                 

Name: Nedine P. Sutton

Title:   Vice President

 

[Signature Page to Amended and Restated Intercreditor Agreement]

38

--------------------------------------------------------------------------------

 

 

Notice Address:

 

Wilmington Trust, National

Association

 

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-1600

Attention: K. Hovnanian

Administrator

Telecopy: 302-636-4149

10.500% Junior Collateral Agent

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as 10.500% Junior Collateral Agent

 

 

By:  /s/ Nedine P. Sutton                                                 

Name: Nedine P. Sutton

Title:   Vice President

   

 

Notice Address:

 

Wilmington Trust, National

Association

 

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-1600

Attention: K. Hovnanian

Administrator

Telecopy: 302-636-4149

Junior Joint Collateral Agent

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as Junior Joint Collateral Agent

 

 

By:  /s/ Nedine P. Sutton                                                 

Name: Nedine P. Sutton

Title:   Vice President

 

[Signature Page to Amended and Restated Intercreditor Agreement]

39

--------------------------------------------------------------------------------

 

 

 

K. HOVNANIAN ENTERPRISES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Bachstetter

 

 

 

Name: David Bachstetter

 

 

 

Title: Vice President, Finance and Treasurer

 

                  HOVNANIAN ENTERPRISES, INC.                     By: /s/ David
Bachstetter       Name: David Bachstetter       Title: Vice President, Finance
and Treasurer                     K. HOV IP, II, INC.                     By:
/s/ David Bachstetter        Name: David Bachstetter       Title: Chief
Executive Officer and Treasurer                     On behalf of each other
entity named in Schedule A hereto                     By: /s/ David Bachstetter
      Name: David Bachstetter       Title: Vice President             Address
for Notices for the Company, Hovnanian and their Subsidiaries:          

c/o Hovnanian Enterprises, Inc.

110 West Front St., P.O. Box 500

Red Bank, NJ 07701

Attention: David Bachstetter

Telephone: (732) 383-2759

Facsimile: (732) 747-6835

 

 

[Signature Page to Amended and Restated Intercreditor Agreement]

40

--------------------------------------------------------------------------------

 

        

SCHEDULE A – LIST OF ENTITIES

 

EASTERN NATIONAL TITLE AGENCY ARIZONA, LLC

K. Hovnanian Arizona New GC, LLC

K. Hovnanian Arizona Old GC, LLC

K. Hovnanian at 23 North, LLC

K. Hovnanian at 240 Missouri, LLC

K. Hovnanian at Acacia Place, LLC

K. Hovnanian at Aire on McDowell, LLC

K. Hovnanian at Catania, LLC

K. Hovnanian at Eagle Heights, LLC

K. Hovnanian at Gallery, LLC

K. Hovnanian at Galloway Ridge, LLC

K. Hovnanian at Luke Landing, LLC

K. Hovnanian at Maryland Ridge, LLC

K. Hovnanian at Montana Vista Dobbins, LLC

K. Hovnanian at Montana Vista, LLC

K. Hovnanian at Palm Valley, L.L.C.

K. Hovnanian at Park Paseo, LLC

K. Hovnanian at Pointe 16, LLC

K. Hovnanian at Quail Creek, L.L.C.

K. Hovnanian at Rancho Cabrillo, LLC

K. Hovnanian at Scottsdale Heights, LLC

K. Hovnanian at Sienna Hills, LLC

K. Hovnanian at Silverstone G, LLC

K. Hovnanian at Silverstone, LLC

K. Hovnanian at Skye on McDowell, LLC

K. Hovnanian at Solare, LLC

K. Hovnanian at Sunrise Trail II, LLC

K. Hovnanian at Sunrise Trail III, LLC

K. Hovnanian at The Meadows 9, LLC

K. Hovnanian at The Meadows, LLC

K. Hovnanian at Union Park, LLC

K. Hovnanian at Ventana Lakes, LLC

K. Hovnanian at Verrado Cascina, LLC

K. Hovnanian at Verrado Marketside, LLC

K. Hovnanian Companies of Arizona, LLC

K. HOVNANIAN GREAT WESTERN HOMES, LLC

K. Hovnanian Legacy at Via Bella, LLC

K. Hovnanian Phoenix Division, Inc.

K. Hovnanian Phoenix Group, LLC

K. Hovnanian's Four Seasons at The Manor II, LLC

K. Hovnanian's Four Seasons at The Manor, LLC

K. Hovnanian California Old GC, Inc.

K. Hovnanian California Region, Inc.

 

41

--------------------------------------------------------------------------------

 

 

K. Hovnanian Communities, Inc.

K. Hovnanian Companies of Southern California, Inc.

K. Hovnanian Companies, LLC

K. Hovnanian Homes Northern California, Inc.

K. Hovnanian JV Holdings, L.L.C.

K. Hovnanian JV Services Company, L.L.C.

K. Hovnanian Meadow View at Mountain House, LLC

K. Hovnanian Northeast Division, Inc.

K. Hovnanian Northern California Division, LLC

K. Hovnanian Operations Company, Inc.

K. Hovnanian's Aspire at Union Village, LLC

K. HOVNANIAN'S FOUR SEASONS AT BAKERSFIELD, L.L.C.

K. Hovnanian's Four Seasons at Beaumont, LLC

K. Hovnanian's Four Seasons at Los Banos, LLC

K. Hovnanian's Four Seasons at Moreno Valley, L.L.C.

K. Hovnanian's Four Seasons at Palm Springs, LLC

K. Hovnanian's Parkside at Towngate, L.L.C.

K. Hovnanian's Sonata at The Preserve, LLC

K. Hovnanian's Veranda at RiverPark II, LLC

K. Hovnanian's Veranda at RiverPark, LLC

SEABROOK ACCUMULATION CORPORATION

STONEBROOK HOMES, INC.

K. Hovnanian Parkview at Sterling Meadows, LLC

2700 Empire, LLC

GTIS-HOV Positano LLC

GTIS-HOV Rancho 79 LLC

K. Hovnanian Southern California Division, LLC

K. Hovnanian Aspire at Bellevue Ranch, LLC

K. HOVNANIAN ASPIRE AT RIVER TERRACE, LLC

K. Hovnanian at Aliso, LLC

K. Hovnanian at Andalusia, LLC

K. Hovnanian at Bakersfield 463, L.L.C.

K. Hovnanian at Beacon Park Area 129 II, LLC

K. Hovnanian at Beacon Park Area 129, LLC

K. Hovnanian at Beacon Park Area 137, LLC

K. Hovnanian at Blackstone, LLC

K. Hovnanian at Cadence Park, LLC

K. HOVNANIAN AT CAPISTRANO, L.L.C.

K. Hovnanian at Carlsbad, LLC

K. Hovnanian at Cedar Lane, LLC

K. Hovnanian at Cielo, L.L.C.

K. Hovnanian at El Dorado Ranch II, L.L.C.

K. Hovnanian at El Dorado Ranch, L.L.C.

K. Hovnanian at Fiddyment Ranch, LLC

K. Hovnanian at Fresno, LLC

 

42

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT GASLAMP SQUARE, L.L.C.

K. Hovnanian at Gilroy 60, LLC

K. Hovnanian at GIlroy, LLC

K. Hovnanian at Hidden Lake, LLC

K. Hovnanian at Jaeger Ranch, LLC

K. Hovnanian at La Laguna, L.L.C.

K. Hovnanian at Luna Vista, LLC

K. Hovnanian at Malan Park, L.L.C.

K. Hovnanian at Manteca, LLC

K. Hovnanian at Melanie Meadows, LLC

K. Hovnanian at Meridian Hills, LLC

K. Hovnanian at Muirfield, LLC

K. Hovnanian at Parkside, LLC

K. Hovnanian at Pavilion Park, LLC

K. Hovnanian at Piazza Serena, L.L.C

K. Hovnanian at Positano, LLC

K. HOVNANIAN AT ROSEMARY LANTANA, L.L.C.

K. Hovnanian at Santa Nella, LLC

K. Hovnanian at Sheldon Grove, LLC

K. Hovnanian at Sierra Vista, LLC

K. Hovnanian at Skye Isle, LLC

K. Hovnanian at Stanton, LLC

K. Hovnanian at Sunridge Park, LLC

K. Hovnanian at Thompson Ranch, LLC

K. Hovnanian at Trail Ridge, LLC

K. Hovnanian at Valle Del Sol, LLC

K. Hovnanian at Verona Estates, LLC

K. Hovnanian at Victorville, L.L.C.

K. Hovnanian at Village Center, LLC

K. Hovnanian at Vineyard Heights, LLC

K. Hovnanian at Vista Del Sol, L.L.C.

K. Hovnanian at Vista Lago, LLC

K. Hovnanian at Waterstone, LLC

K. Hovnanian at West View Estates, L.L.C.

K. Hovnanian at Westshore, LLC

K. Hovnanian at Wheeler Ranch, LLC

K. Hovnanian at Woodcreek West, LLC

K. Hovnanian CA Land Holdings, LLC

K. Hovnanian California New GC, LLC

GTIS-HOV Dulles Parkway Parent LLC

GTIS-HOV Greenfield Crossing Parent LLC

GTIS-HOV Holdings LLC

Homebuyers Financial USA, LLC

HovSite Catalina LLC

HovSite Churchill Club LLC

 

43

--------------------------------------------------------------------------------

 

 

HovSite Cider Grove LLC

HovSite Firenze LLC

HovSite Greenwood Manor LLC

HovSite Hunt Club LLC

HovSite Irish Prairie LLC

HovSite Liberty Lakes LLC

HovSite Monteverde 1 & 2 LLC

HovSite Monteverde 3 & 4 LLC

HovSite Providence LLC

HovSite Southampton LLC

K. Hovnanian at Ashby Place, LLC

K. Hovnanian at Brenford Station, LLC

K. Hovnanian at Cedar Lane Estates, LLC

K. Hovnanian at Hidden Brook, LLC

K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.

K. Hovnanian at Nottingham Meadows, LLC

K. Hovnanian at Ocean View Beach Club, LLC

K. Hovnanian at Plantation Lakes, L.L.C.

K. Hovnanian at Retreat at Millstone, LLC

K. Hovnanian at Seabrook, LLC

K. Hovnanian Central Acquisitions, L.L.C.

K. Hovnanian Delaware Division, Inc.

K. Hovnanian Delaware New GC, LLC

K. Hovnanian Delaware Old GC, LLC

K. Hovnanian Hamptons at Oak Creek II, L.L.C.

K. Hovnanian Homes at Knollac Acres, LLC

K. Hovnanian Homes of Delaware I, LLC

K. Hovnanian Homes of Longacre Village, L.L.C.

K. Hovnanian New Jersey Old GC, LLC

K. Hovnanian North Central Acquisitions, L.L.C.

K. Hovnanian North Jersey Acquisitions, L.L.C.

K. Hovnanian South Jersey Acquisitions, L.L.C.

K. Hovnanian's Four Seasons at Baymont Farms L.L.C.

K. Hovnanian's Four Seasons at Belle Terre, LLC

K. Hovnanian's Four Seasons at Silver Maple Farm, L.L.C.

KHH Shell Hall Loan Acquisition, LLC

Traverse Partners, LLC

Washington Homes, Inc.

WTC Ventures, L.L.C.

K. Hovnanian at Tower Hill, LLC

K. Hovnanian at Autumn Ridge, LLC

K. HOVNANIAN Developments OF D.C., INC.

K. Hovnanian Homes at Parkside, LLC

K. Hovnanian Homes of D.C., L.L.C.

Eastern National Title Agency Florida, LLC

 

44

--------------------------------------------------------------------------------

 

 

HOVNANIAN DEVELOPMENTS OF FLORIDA, INC.

Hovnanian Land Investment Group of Florida, L.L.C.

K. Hovnanian Amber Glen, LLC

K. Hovnanian at Avenir, LLC

K. Hovnanian at Boca Dunes, LLC

K. Hovnanian at Coral Lago, LLC

K. Hovnanian at Hampton Cove, LLC

K. Hovnanian at Hilltop Reserve II, LLC

K. Hovnanian at Hilltop Reserve, LLC

K. Hovnanian at Lake Burden, LLC

K. Hovnanian at Lake Florence, LLC

K. Hovnanian at Lake LeClare, LLC

K. Hovnanian at Mystic Dunes, LLC

K. Hovnanian at Pickett Reserve, LLC

K. Hovnanian at Redtail, LLC

K. Hovnanian at Spring Isle, LLC

K. Hovnanian at Summerlake, LLC

K. Hovnanian at Terra Bella Two, LLC

K. Hovnanian at The Highlands at Summerlake Grove, LLC

K. Hovnanian at Valletta, LLC

K. Hovnanian at Walkers Grove, LLC

K. Hovnanian Aspire at Waterstone, LLC

K. Hovnanian Belmont Reserve, LLC

K. Hovnanian Cambridge Homes, L.L.C.

K. Hovnanian Companies of Florida, LLC

K. Hovnanian Cypress Creek, LLC

K. Hovnanian Cypress Key, LLC

K. Hovnanian Estates at Wekiva, LLC

K. HOVNANIAN FIRST HOMES, L.L.C.

K. Hovnanian Florida New GC, LLC

K. Hovnanian Florida Old GC, LLC

K. Hovnanian Florida Realty, L.L.C.

K. Hovnanian Grand Cypress, LLC

K. Hovnanian Grandefield, LLC

K. Hovnanian Homes of Florida I, LLC

K. Hovnanian Ivy Trail, LLC

K. Hovnanian Lake Griffin Reserve, LLC

K. Hovnanian Lake Parker, LLC

K. Hovnanian Magnolia at Westside, LLC

K. Hovnanian Montclaire Estates, LLC

K. Hovnanian Ocoee Landings, LLC

K. Hovnanian Orlando Division, LLC

K. Hovnanian Osprey Ranch, LLC

K. Hovnanian Pinewood Reserve, LLC

K. HOVNANIAN PRESERVE AT TURTLE CREEK LLC

 

45

--------------------------------------------------------------------------------

 

 

K. Hovnanian Reynolds Ranch, LLC

K. Hovnanian Riverside, LLC

K. Hovnanian Rivington, LLC

K. Hovnanian San Sebastian, LLC

K. Hovnanian Sereno, LLC

K. Hovnanian South Fork, LLC

K. Hovnanian Southeast Florida Division, LLC

K. Hovnanian Sterling Ranch, LLC

K. Hovnanian T&C Homes at Florida, L.L.C.

K. Hovnanian TerraLargo, LLC

K. Hovnanian Union Park, LLC

K. Hovnanian Winding Bay Preserve, LLC

K. HOVNANIAN WINDWARD HOMES, LLC

KHOV WINDING BAY II, LLC

LINKS AT CALUSA SPRINGS, LLC

K. Hovnanian at The Commons at Richmond Hill, LLC

K. Hovnanian at Westbrook, LLC

K. Hovnanian Developments of Georgia, Inc.

K. Hovnanian Georgia New GC, LLC

K. Hovnanian Georgia Old GC, LLC

K. Hovnanian Homes at Creekside, LLC

Amber Ridge, LLC

Arbor Trails, LLC

Eastern National Title Agency Illinois, LLC

Glenrise Grove, L.L.C.

K. Hovnanian at Amberley Woods, LLC

K. Hovnanian at Ashley Pointe LLC

K. Hovnanian at Bradwell Estates, LLC

K. Hovnanian at Christina Court, LLC

K. Hovnanian at Churchill Farms LLC

K. Hovnanian at Deer Ridge, LLC

K. Hovnanian at Estates of Fox Chase, LLC

K. Hovnanian at Fairfield Ridge, LLC

K. Hovnanian at Grande Park, LLC

K. Hovnanian at Hanover Estates, LLC

K. Hovnanian at Island Lake, LLC

K. Hovnanian at Link Crossing, LLC

K. Hovnanian at Maple Hill LLC

K. Hovnanian at Meadowridge Villas, LLC

K. Hovnanian at North Grove Crossing, LLC

K. Hovnanian at North Pointe Estates LLC

K. Hovnanian at Northridge Estates, LLC

K. Hovnanian at Prairie Pointe, LLC

K. Hovnanian at Randall Highlands, LLC

K. Hovnanian at River Hills, LLC

 

46

--------------------------------------------------------------------------------

 

 

K. Hovnanian at Sagebrook, LLC

K. Hovnanian at Silver Leaf, LLC

K. Hovnanian at Silverwood Glen, LLC

K. Hovnanian at Somerset, LLC

K. HOVNANIAN AT TAMARACK SOUTH LLC

K. Hovnanian at Tanglewood Oaks, LLC

K. Hovnanian at Trafford Place, LLC

K. Hovnanian at Villas at the Commons, LLC

K. Hovnanian Chicago Division, Inc.

K. Hovnanian Estates at Regency, L.L.C.

K. Hovnanian Illinois New GC, LLC

K. Hovnanian Illinois Old GC, LLC

K. Hovnanian T&C Homes at Illinois, L.L.C.

K. Hovnanian's Four Seasons at Briargate, LLC

K. Hovnanian's Four Seasons at New Lenox, LLC

K. Hovnanian at Norton Lake LLC

K. Hovnanian at Orchard Meadows, LLC

K. Hovnanian at Tramore LLC

Eastern National Title Agency Maryland, LLC

GTIS-HOV Villages at Pepper Mill LLC

Homebuyers Financial Services, L.L.C.

Hovnanian Land Investment Group of Maryland, L.L.C.

Hovnanian Land Investment Group, L.L.C.

K. Hovnanian at Brittany Manor Borrower, LLC

K. Hovnanian at Brittany Manor, LLC

K. Hovnanian at Caton's Reserve, LLC

K. Hovnanian at Roderuck, L.L.C.

K. Hovnanian at Wade's Grant, L.L.C.

K. HOVNANIAN COMPANIES OF MARYLAND, INC.

K. Hovnanian D.C. Group, LLC

K. Hovnanian Homes at Greenway Farm, L.L.C.

K. Hovnanian Homes at Jones Station 1, L.L.C.

K. Hovnanian Homes at Russett, L.L.C.

K. Hovnanian Homes at the Highlands, LLC

K. Hovnanian Homes of Maryland, L.L.C.

K. Hovnanian Maryland Division, LLC

K. Hovnanian Maryland Region, Inc.

K. Hovnanian's Four Seasons at Kent Island II, LLC

K. Hovnanian's Four Seasons at St. Margarets Landing, L.L.C.

Pine Ayr, LLC

Ridgemore Utility L.L.C.

K. Hovnanian at Eden Terrace, L.L.C.

K. Hovnanian Homes of Maryland I, LLC

K. Hovnanian Homes of Maryland II, LLC

K. Hovnanian Developments of Minnesota, Inc.

 

47

--------------------------------------------------------------------------------

 

 

K. Hovnanian Homes of Minnesota at Arbor Creek, LLC

K. Hovnanian Homes of Minnesota at Autumn Meadows, LLC

K. Hovnanian Homes of Minnesota at Brynwood, LLC

K. Hovnanian Homes of Minnesota at Cedar Hollow, LLC

K. Hovnanian Homes of Minnesota at Founder's Ridge, LLC

K. Hovnanian Homes of Minnesota at Harpers Street Woods, LLC

K. Hovnanian Homes of Minnesota at Oaks of Oxbow, LLC

K. Hovnanian Homes of Minnesota at Regent's Point, LLC

K. Hovnanian Homes of Minnesota, L.L.C.

K. Hovnanian Liberty on Bluff Creek, LLC

K. Hovnanian Timbres at Elm Creek, LLC

K. Hovnanian's Four Seasons at Rush Creek II, LLC

K. Hovnanian's Four Seasons at Rush Creek, L.L.C.

K. Hovnanian at Burch Kove, LLC

K. Hovnanian at Indian Wells, LLC

K. Hovnanian at Lily Orchard, LLC

K. Hovnanian at Main Street Square, LLC

K. Hovnanian at Oak Pointe, LLC

K. Hovnanian at The Promenade at Beaver Creek, LLC

K. Hovnanian at Wheeler Woods, LLC

K. Hovnanian Developments of North Carolina, Inc.

K. Hovnanian Homes at Brook Manor, LLC

K. Hovnanian Homes at Reedy Creek, LLC

K. HOVNANIAN HOMES OF NORTH CAROLINA, INC.

K. Hovnanian Sherwood at Regency, LLC

Builder Services NJ, L.L.C.

F&W MECHANICAL SERVICES, L.L.C.

K. Hovnanian Acquisitions, Inc.

K. Hovnanian Aspire at Morris Woods, LLC

K. Hovnanian at Asbury Park Urban Renewal, LLC

K. Hovnanian at Baltic & Aegean Asbury Park, LLC

K. Hovnanian at Barnegat II, L.L.C.

K. Hovnanian at Branchburg II, LLC

K. Hovnanian at Branchburg, L.L.C.

K. Hovnanian at Branchburg-Vollers, LLC

K. Hovnanian at Bridgewater I, L.L.C.

K. Hovnanian at Cedar Grove III, L.L.C.

K. Hovnanian at Chesterfield, L.L.C.

K. Hovnanian at Dunellen Urban Renewal, LLC

K. Hovnanian at East Brunswick III, LLC

K. Hovnanian at East Windsor, LLC

K. Hovnanian at Egg Harbor Township II, L.L.C.

K. Hovnanian at Fifth Avenue, L.L.C.

K. Hovnanian at Florence I, L.L.C.

K. Hovnanian at Florence II, L.L.C.

 

48

--------------------------------------------------------------------------------

 

 

K. Hovnanian at Franklin II, L.L.C.

K. Hovnanian at Franklin, L.L.C.

K. Hovnanian at Freehold Township III, LLC

K. Hovnanian at Great Notch, L.L.C.

K. Hovnanian at Hackettstown II, L.L.C.

K. Hovnanian at Hillsborough, LLC

K. Hovnanian at Howell Fort Plains, LLC

K. Hovnanian at Howell, LLC

K. HOVNANIAN AT HUDSON POINTE, L.L.C.

K. Hovnanian at Jackson I, L.L.C.

K. Hovnanian at Jackson, L.L.C.

K. Hovnanian at Little Egg Harbor Township II, L.L.C.

K. Hovnanian at Manalapan Crossing, LLC

K. HOVNANIAN AT MANALAPAN II, L.L.C.

K. Hovnanian at Manalapan III, L.L.C.

K. Hovnanian at Manalapan IV, LLC

K. Hovnanian at Manalapan Ridge, LLC

K. Hovnanian at Manalapan V, LLC

K. Hovnanian at Manalapan VI, LLC

K. Hovnanian at Maple Avenue, L.L.C.

K. Hovnanian at Marlboro Township IX, L.L.C.

K. Hovnanian at Marlboro Township V, L.L.C.

K. Hovnanian at Marlboro VI, L.L.C.

K. Hovnanian at Mendham Township, L.L.C.

K. Hovnanian at Middle Township II, L.L.C.

K. Hovnanian at Middletown III, LLC

K. Hovnanian at Millville II, L.L.C.

K. Hovnanian at Monroe IV, L.L.C.

K. Hovnanian at Monroe NJ II, LLC

K. Hovnanian at Monroe NJ III, LLC

K. Hovnanian at Monroe NJ, L.L.C.

K. Hovnanian at Montgomery, LLC

K. Hovnanian at Montvale II, LLC

K. Hovnanian at Montvale, L.L.C.

K. Hovnanian at Morris Twp II, LLC

K. Hovnanian at Morris Twp, LLC

K. Hovnanian at North Bergen. L.L.C.

K. Hovnanian at North Caldwell II, L.L.C.

K. Hovnanian at North Caldwell III, L.L.C.

K. Hovnanian at North Caldwell IV, L.L.C.

K. Hovnanian at North Wildwood, L.L.C.

K. Hovnanian at Oakland, LLC

K. Hovnanian at Oceanport, L.L.C.

K. Hovnanian at Old Bridge II, LLC

K. Hovnanian at Old Bridge, L.L.C.

 

49

--------------------------------------------------------------------------------

 

 

K. Hovnanian at Parsippany, L.L.C.

K. Hovnanian at Port Imperial Urban Renewal II, L.L.C.

K. Hovnanian at Port Imperial Urban Renewal III, L.L.C.

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C.

K. Hovnanian at Ridgemont, L.L.C.

K. Hovnanian at Rock Ledge, LLC

K. Hovnanian at Shrewsbury, LLC

K. Hovnanian at Smithville, Inc.

K. Hovnanian at South Brunswick II, LLC

K. Hovnanian at South Brunswick III, LLC

K. Hovnanian at South Brunswick IV, LLC

K. Hovnanian at Station Square, L.L.C.

K. Hovnanian at The Monarch, L.L.C.

K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C.

K. Hovnanian at Villages at Country View, LLC

K. Hovnanian at Wall Donato, LLC

K. Hovnanian at Wall Quail Ridge, LLC

K. Hovnanian at Warren Township II, LLC

K. Hovnanian at Warren Township, L.L.C.

K. Hovnanian at Wildwood Bayside, L.L.C.

K. Hovnanian at Woolwich I, L.L.C.

K. Hovnanian Construction II, Inc

K. Hovnanian Edison Group, LLC

K. Hovnanian Financial Services Group, LLC

K. Hovnanian Holdings NJ, L.L.C.

K. Hovnanian Manalapan Acquisition, LLC

K. Hovnanian New Jersey New GC, LLC

K. Hovnanian Northeast Services, L.L.C.

K. Hovnanian Port Imperial Urban Renewal, Inc.

K. Hovnanian Southern New Jersey, L.L.C.

K. Hovnanian Venture I, L.L.C.

K. Hovnanian's Cove at Asbury Park, LLC

K. Hovnanian's Four Seasons at Bella Vista, LLC

K. Hovnanian's Four Seasons at Colts Farm, LLC

K. Hovnanian's Prospect Place at Morristown, LLC

K. Hovnanian's Woodlands at Freehold, LLC

LANDARAMA, INC.

M & M at Monroe Woods, L.L.C.

M&M at Chesterfield, L.L.C.

M&M at Crescent Court, L.L.C.

M&M at West Orange, L.L.C.

Matzel & Mumford at Egg Harbor, L.L.C.

MCNJ, Inc.

MM-Beachfront North I, LLC

Route 1 and Route 522, L.L.C.

 

50

--------------------------------------------------------------------------------

 

 

Terrapin Realty, L.L.C.

The Matzel & Mumford Organization, Inc

K. Hovnanian at Waldwick, LLC

K. Hovnanian Classics, L.L.C.

Eastern National Title Agency, Inc.

K. Hovnanian at East Brunswick, LLC

K. Hovnanian at Howell II, LLC

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VIII, L.L.C.

K. Hovnanian Properties of Red Bank, LLC

K. HOVNANIAN COMPANIES OF NEW YORK, INC.

K. Hovnanian Developments of New York, Inc.

K. Hovnanian Aberdeen, LLC

K. Hovnanian Asbury Pointe, LLC

K. Hovnanian Belden Pointe, LLC

K. Hovnanian Build on Your Lot Division, LLC

K. Hovnanian Cornerstone Farms, LLC

K. Hovnanian Falls Pointe, LLC

K. Hovnanian Forest Lakes, LLC

K. Hovnanian Forest Valley, LLC

K. Hovnanian Four Seasons at Chestnut Ridge, LLC

K. Hovnanian Hidden Hollow, LLC

K. Hovnanian Highland Ridge, LLC

K. Hovnanian Indian Trails, LLC

K. Hovnanian LaDue Reserve, LLC

K. Hovnanian Lakes of Green, LLC

K. Hovnanian Landings 40s, LLC

K. Hovnanian Meadow Lakes, LLC

K. Hovnanian Monarch Grove, LLC

K. Hovnanian Northern Ohio Division, LLC

K. Hovnanian Northpointe 40s, LLC

K. Hovnanian Norton Place, LLC

K. Hovnanian Ohio New GC, LLC

K. Hovnanian Ohio Realty, L.L.C.

K. Hovnanian Ohio Region, Inc.

K. Hovnanian Redfern Trails, LLC

K. Hovnanian Rivendale, LLC

K. Hovnanian Village Glen, LLC

K. Hovnanian Waterbury, LLC

K. Hovnanian White Road, LLC

K. Hovnanian Woodland Pointe, LLC

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES, L.L.C.

New Home Realty, LLC

K. Hovnanian Ohio Old GC, LLC

K. Hovnanian Woodridge Place, LLC

K. Hovnanian Edgebrook, LLC

 

51

--------------------------------------------------------------------------------

 

 

K. Hovnanian Schady Reserve, LLC

Builder Services PA, L.L.C.

Eastern National Abstract, Inc.

GTIS-HOV Warminster LLC

K. Hovnanian at Allentown, L.L.C.

K. HOVNANIAN AT CAMP HILL, L.L.C.

K. Hovnanian at Doylestown, LLC

K. Hovnanian at Hershey's Mill, Inc.

K. Hovnanian at Lower Macungie Township I, L.L.C.

K. Hovnanian at Lower Macungie Township II, L.L.C.

K. Hovnanian at Lower Makefield Township I, L.L.C.

K. Hovnanian at Middletown, LLC

K. Hovnanian at Northampton, L.L.C.

K. HOVNANIAN AT PHILADELPHIA I, L.L.C.

K. HOVNANIAN AT RAPHO, L.L.C

K. Hovnanian at Sawmill, Inc.

K. Hovnanian at Silver Spring, L.L.C.

K. Hovnanian at Upper Uwchlan II, L.L.C.

K. Hovnanian at Upper Uwchlan, L.L.C.

K. Hovnanian at Whitemarsh, LLC

K. Hovnanian Developments of Pennsylvania, Inc.

K. Hovnanian Eastern Pennsylvania, L.L.C.

K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C.

K. Hovnanian PA Real Estate, Inc.

K. Hovnanian Pennsylvania Build on Your Lot Division, LLC

K. Hovnanian Pennsylvania New GC, LLC

K. Hovnanian Pennsylvania Old GC, LLC

Midwest Building Products & Contractor Services of Pennsylvania, L.L.C.

K. Hovnanian at Upper Providence, LLC

K. Hovnanian at Coosaw Point, LLC

K. Hovnanian at Fox Path at Hampton Lake, LLC

K. Hovnanian at Hammock Breeze, LLC

K. Hovnanian at Lakes at New Riverside, LLC

K. Hovnanian at Liberty Hill Farm, LLC

K. Hovnanian at Magnolia Place, LLC

K. Hovnanian at Pinckney Farm, LLC

K. Hovnanian CraftBuilt Homes of South Carolina, L.L.C.

K. Hovnanian Homes at Salt Creek Landing, LLC

K. Hovnanian Homes at Shell Hall, LLC

K. Hovnanian Homes at St. James Place, LLC

K. Hovnanian Homes at The Abby, LLC

K. Hovnanian Homes at The Paddocks, LLC

K. Hovnanian South Carolina New GC, LLC

K. Hovnanian South Carolina Old GC, LLC

K. Hovnanian Southeast Coastal Division, Inc.

 

52

--------------------------------------------------------------------------------

 

 

K. Hovnanian's Four Seasons at Carolina Oaks, LLC

K. Hovnanian's Four Seasons at Malind Bluff, LLC

Shell Hall Club Amenity Acquisition, LLC

K. Hovnanian at Hampton Lake, LLC

Shell Hall Land Acquisition, LLC

K. Hovnanian Developments of Texas, Inc.

K. Hovnanian DFW Auburn Farms, LLC

K. Hovnanian DFW Bayside, LLC

K. Hovnanian DFW Belmont, LLC

K. Hovnanian DFW Berkshire II, LLC

K. Hovnanian DFW Berkshire, LLC

K. Hovnanian DFW Bluff Creek, LLC

K. Hovnanian DFW Calloway Trails, LLC

K. Hovnanian DFW Canyon Falls, LLC

K. Hovnanian DFW Carillon, LLC

K. Hovnanian DFW Commodore at Preston, LLC

K. Hovnanian DFW Courts at Bonnie Brae, LLC

K. Hovnanian DFW Creekside Estates II, LLC

K. Hovnanian DFW Diamond Creek Estates, LLC

K. Hovnanian DFW Division, LLC

K. Hovnanian DFW Encore of Las Colinas II, LLC

K. Hovnanian DFW Encore of Las Colinas, LLC

K. Hovnanian DFW Harmon Farms, LLC

K. Hovnanian DFW Heritage Crossing, LLC

K. Hovnanian DFW Heron Pond, LLC

K. Hovnanian DFW High Pointe, LLC

K. Hovnanian DFW Homestead, LLC

K. Hovnanian DFW Inspiration, LLC

K. Hovnanian DFW Lexington, LLC

K. Hovnanian DFW Liberty Crossing II, LLC

K. Hovnanian DFW Liberty Crossing, LLC

K. Hovnanian DFW Liberty, LLC

K. Hovnanian DFW Light Farms II, LLC

K. Hovnanian DFW Light Farms, LLC

K. Hovnanian DFW Maxwell Creek, LLC

K. Hovnanian DFW Midtown Park, LLC

K. Hovnanian DFW Milrany Ranch, LLC

K. Hovnanian DFW Mustang Lakes II, LLC

K. Hovnanian DFW Mustang Lakes, LLC

K. Hovnanian DFW Oakmont Park, LLC

K. Hovnanian DFW Palisades, LLC

K. Hovnanian DFW Parkside, LLC

K. Hovnanian DFW Parkview, LLC

K. Hovnanian DFW Richwoods, LLC

K. Hovnanian DFW Ridgeview, LLC

 

53

--------------------------------------------------------------------------------

 

 

K. Hovnanian DFW Sanford Park, LLC

K. Hovnanian DFW Seventeen Lakes, LLC

K. Hovnanian DFW The Parks at Rosehill, LLC

K. Hovnanian DFW Trailwood II, LLC

K. Hovnanian DFW Trailwood, LLC

K. Hovnanian DFW Villas at Mustang Park, LLC

K. Hovnanian DFW Villas at The Station, LLC

K. Hovnanian DFW Watson Creek, LLC

K. Hovnanian DFW Wellington Villas, LLC

K. Hovnanian DFW Wellington, LLC

K. Hovnanian DFW Wildridge, LLC

K. Hovnanian Homes - DFW II, L.L.C.

K. Hovnanian Homes - DFW, L.L.C.

K. Hovnanian Houston Bayou Oaks at West Orem, LLC

K. Hovnanian Houston Cambridge Heights, LLC

K. Hovnanian Houston City Heights, LLC

K. Hovnanian Houston Creek Bend, LLC

K. Hovnanian Houston Division, LLC

K. Hovnanian Houston Dry Creek Village, LLC

K. Hovnanian Houston Eldridge Park, LLC

K. Hovnanian Houston Greatwood Lake, LLC

K. Hovnanian Houston Katy Pointe, LLC

K. Hovnanian Houston Lakes of Bella Terra West, LLC

K. Hovnanian Houston Laurel Glen, LLC

K. Hovnanian Houston Magnolia Creek, LLC

K. Hovnanian Houston Midtown Park I, LLC

K. Hovnanian Houston Park Lakes East, LLC

K. Hovnanian Houston Parkway Trails, LLC

K. Hovnanian Houston Property I, LLC

K. Hovnanian Houston Property II, LLC

K. Hovnanian Houston River Farms, LLC

K. Hovnanian Houston Sunset Ranch, LLC

K. Hovnanian Houston Terra Del Sol, LLC

K. Hovnanian Houston Thunder Bay Subdivision, LLC

K. Hovnanian Houston Tranquility Lake Estates, LLC

K. Hovnanian Houston Woodshore, LLC

K. Hovnanian of Houston II, L.L.C.

K. Hovnanian of Houston III, L.L.C.

K. Hovnanian Texas Operations New, LLC

K. Hovnanian Texas Operations Old, LLC

PARK TITLE COMPANY, LLC

K. Hovnanian DFW Creekside Estates, LLC

K. Hovnanian DFW Ascend at Hightower, LLC

Eastern National Title Agency Virginia, Inc.

GTIS-HOV Festival Lakes LLC

 

54

--------------------------------------------------------------------------------

 

 

GTIS-HOV Residences at Dulles Parkway LLC

GTIS-HOV Residences at Greenfield Crossing LLC

K. Hovnanian at Alexander Lakes, LLC

K. Hovnanian at Bensen's Mill Estates, LLC

K. Hovnanian at Canter V, LLC

K. Hovnanian at Dominion Crossing, LLC

K. Hovnanian at Embrey Mill Village, LLC

K. Hovnanian at Embrey Mill, LLC

K. Hovnanian at Estates at Wheatlands, LLC

K. Hovnanian at Estates of Chancellorsville, LLC

K. Hovnanian at Highland Park, LLC

K. Hovnanian at Holly Ridge, LLC

K. Hovnanian at Hunter's Pond, LLC

K. Hovnanian at Jacks Run, LLC

K. Hovnanian at Lake Ridge Estates, LLC

K. Hovnanian at Lee Square, L.L.C.

K. Hovnanian at Lenah Woods, LLC

K. Hovnanian at Madison Square, LLC

K. Hovnanian at Melody Farm, LLC

K. Hovnanian at North Hill, LLC

K. Hovnanian at Pelham's Reach, LLC

K. Hovnanian at Raymond Farm, LLC

K. Hovnanian at Reserves at Wheatlands, LLC

K. Hovnanian at Residence at Discovery Square, LLC

K. Hovnanian at Rockland Village Green, LLC

K. Hovnanian at Rocky Run Village, LLC

K. Hovnanian at Seasons Landing, LLC

K. Hovnanian at Signal Hill, LLC

K. Hovnanian at The Boulevards at Westfields, LLC

K. Hovnanian at Townes at County Center, LLC

K. Hovnanian at Village of Round Hill, LLC

K. Hovnanian at Waterford, LLC

K. Hovnanian at Wellsprings, LLC

K. Hovnanian at Willowsford Greens III, LLC

K. Hovnanian Homes at Burke Junction, LLC

K. Hovnanian Homes at Leigh Mill, LLC

K. Hovnanian Homes at Thompson's Grant, LLC

K. Hovnanian Homes at Willowsford Grange, LLC

K. Hovnanian Homes at Willowsford Grant II, LLC

K. Hovnanian Homes at Willowsford Grant, LLC

K. Hovnanian Homes at Willowsford Greens, LLC

K. Hovnanian Homes at Willowsford New, LLC

K. Hovnanian Homes of Virginia I, LLC

K. Hovnanian Summit Holdings, L.L.C.

K. Hovnanian Virginia Division, Inc.

 

55

--------------------------------------------------------------------------------

 

 

K. Hovnanian Virginia New GC, LLC

K. Hovnanian Virginia Old GC, Inc.

K. Hovnanian's Four Seasons at New Kent Vineyards, L.L.C.

K. Hovnanian's Four Seasons at Virginia Crossing, LLC

K. Hovnanian at Huntfield, LLC

K. Hovnanian Developments of West Virginia, Inc.

K. Hovnanian Homes at Shenandoah Springs, LLC

K. Hovnanian West Virginia Build on Your Lot Division, LLC

K. Hovnanian West Virginia New GC, LLC

K. Hovnanian West Virginia Old GC, LLC

Midwest Building Products & Contractor Services of West Virginia, L.L.C.

 

56